 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 48 
516 
United Steel, Paper and Fo
restry, Rubber, Manufac-
turing, Energy, Allied Industrial and Service 
Workers International Union, AFLŒCIO, CLC 
(Trimas Corporation d/b/a Cequent Towing 

Products) 
and
 Douglas Richards
  United Steel, Paper and Fo
restry, Rubber, Manufac-
turing, Energy, Allied Industrial and Service 
Workers International Union, AFLŒCIO, CLC 
(Chemtura Corporation) 
and Ronald R. Eche-
garay
  United Steel, Paper and Fo
restry, Rubber, Manufac-
turing, Energy, Allied Industrial and Service 
Workers International Union, AFLŒCIO, CLC 

(Chemtura Corporation) 
and 
David M. Yost.  
Cases 25ŒCBŒ8891, 25ŒCBŒ9253 (Formerly 6Œ
CBŒ11544), and 25ŒCBŒ9254 (Formerly 06ŒCBŒ

0p11545) 
August 16, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER, PEARCE, AND 
HAYES The issue presented is whether the Respondent Union 
(hereafter Respondent) violated 
its duty of fair represen-
tation by requiring employees it represents who are not 
union members and who seek objector status under 

Communications Workers of America v. Beck
1 to assert 
their objection on an annual basis.  In 
Machinists Local 
Lodge 2777 (L-3 Communications)
, 355 NLRB 1062 
(2010),
2 the Board announced the standard by which it 
will evaluate the propriety of a union™s annual 
Beck re-
newal requirement.  Applying that standard here, we find 
that the Respondent has failed to present a legitimate 
justification for its annual re
newal requirement sufficient 
to justify the burden the requirement imposes on an indi-
vidual seeking to extend an objection.  We accordingly 
find, contrary to the judge, 
that the annual renewal re-
quirement here is arbitrary under the duty of fair repre-
sentation, and that in imposing it on the Charging Par-
tiesŠand refusing to honor their specific request that 

their 
Beck objections be permanent and continuing in 
natureŠthe Respondent has violated Section 8(b)(1)(A) 
of the Act.
3                                                            
1 487 U.S. 735 (1988). 
2 Petition for review dismissed 2010 WL 4340436 (D.C. Cir. 2010). 
3 On August 6, 2009, Administrative Law Judge John H. West is-
sued the attached decision.  The Ch
arging Parties filed exceptions and a 
supporting brief.  The General Counse
l and the Respondent Union filed 
an answering brief, and the Charging Parties filed a reply. 
The National Labor Relations Board has considered the decision and 
the record in light of the exceptions
 and briefs and has decided to af-
I.  FACTUAL BACKGROUND
 The three Charging Parties in this caseŠDouglas 
Richards, Ronald R. Echegaray, and David M. YostŠare 
members of a bargaining unit represented by the Re-

spondent.  The Respondent and the Charging Parties™ 
employer have entered into collective-bargaining agree-
ments that have included
 a union-security clause.
4 The Respondent maintains a procedure for processing 
objections (under 
Beck) to supporting the Respondent™s 
activities unrelated to collective bargaining, contract ad-

ministration, and grievance adjustment.
5  The Respond-
ent™s Beck policy requires that 
Beck objectors renew their 
objections annually, within 30 days of the anniversary of 
their hire date.  Failure to do so results in the employee 
not being classified as an ob
jector for the next year and 
being charged full dues for that year. 
Upon receiving an objectio
n, the Respondent sends an 
acknowledgement letter, which al
so states that the objec-
tion will expire 1 year hence on the anniversary of the 
employee™s hire date, absent renewal by the objector 
within the subsequent 30-day window period.  The Re-

spondent thereafter annually
 sends each objector a copy 
of the Respondent™s 
Beck procedure, which again sets 
forth the annual renewal requirement, along with other 

Beck-related financial information, including the amount 
to be charged objectors in the upcoming year and the 
basis for that calculation. 
In 2008, each of the three Ch
arging Parties separately 
notified the Respondent in writing, within the specified 
window period, that he sought 
Beck objector status, and 
each specifically requested that
 his objection be consid-
ered ﬁpermanent and continuing in nature.ﬂ  The Re-
spondent in reply notified each of them of its annual re-
newal requirement for 
Beck objections, and that their 
objections would expire in 1 year.  The Respondent did 

not recognize the objections as continuing. 
II.  THE JUDGE
™S DECISION
 The judge found that the Re
spondent did not breach its 
duty of fair representation by maintaining its annual re-
newal requirement and applying it to the Charging Par-
ties by refusing to honor their request for a continuing 

Beck objection.  A union breaches its duty of fair repre-
                                                                                             
firm the judge™s rulings, findings, and conclusions only to the extent 
consistent with this Decision and Order. 
4 Richards is employed by Ceque
nt Towing Products. Echagaray and 
Yost are employed by Chemtura Corporation.  None of them is a mem-

ber. 
5 Under 
Beck, a union may not, over the objection of nonmember 
employees it represents, expend funds collected from such objectors 

under a union-security agreement on 
activities unrelated to collective 
bargaining, contract administrati
on, and grievance adjustment.  487 
U.S. at 752Œ754. 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 517
sentation if its actions affecting employees whom it rep-
resents are arbitrary, discriminatory, or in bad faith.  
Va-ca v. Sipes
, 386 U.S. 171, 190 (1967).  The judge first 
found that the Respondent™s 
annual renewal requirement 
was not arbitrary because the Union demonstrated legit-
imate justifications for the requirement.  The judge fur-
ther found that the requirement was not discriminatory 

vis-a-vis the Respondent™s treatment of union mem-
bersŠwhom it does not require to annually renew mem-
bershipŠbecause the differing treatment was based on 

differences in governing law rather than animus.  Finally, 
the judge found that the annual renewal requirement was 
not undertaken in bad faith, absent evidence showing 
dishonest action by the Respondent. 
The Charging Parties have excepted to each of these 
findings.  For the reasons set forth below, we find that 
the Respondent™s annual renewa
l requirement is arbitrary 
under the duty of fair representation, and thus unlawful.
6 III.  DISCUSSION
 A.  Arbitrary Conduct Under 
the Duty of Fair Representation 
The legality of union procedures designed to imple-
ment 
Beck is measured using the duty-of-fair-
representation standard. See 
California Saw & Knife 
Works, 320 NLRB 224, 230 (1995), enfd. sub nom. 
Ma-chinists v. NLRB
, 133 F.3d 1012 (7th Cir. 1998), cert. 
denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 (1998); 
Machinists Local Lodge 2777 (L-3 Communications)
, supra, 355 NLRB 1062, 1063Œ1064.  A union™s actions 
are considered arbitrary under 
the duty of fair representa-
tion ﬁonly if, in light of the factual and legal landscape at 
the time of the union™s actions, the union™s behavior is so 
far outside a ‚wide range of reasonableness™ as to be irra-
tional.ﬂ  
Air Line Pilots Assn. v. O™Neill
, 499 U.S. 65, 67 
(1991), quoting 
Ford Motor Co. v. Huffman
, 345 U.S. 
330, 338 (1953).  The wide range of reasonableness af-
fords a union discretion to 
account for conflicting inter-ests of the employees it represents.  See 
Humphrey v. 
Moore, 375 U.S. 335, 349Œ350 (1964). 
In Machinists Local Lodge 2777 (L-3 Communica-
tions)
, supra, the Board addre
ssed whether a union™s an-
nual renewal requirement constitutes arbitrary conduct 
                                                           
6 We agree with the judge, for the reasons set forth by him and in our 
prior decision in 
Machinists Local Lodge 2777
 (L-3 Communications)
, supra at 1064, that the requirement was not imposed in bad faith.  See 
Electrical Workers v. NLRB
, 41 F.3d 1532, 1537 (D.C. Cir. 1994) (bad-
faith prong of duty of fair representation requires proof of fraud, or 
deceitful or dishonest action). Bad faith is negated here by the Re-
spondent™s clear notice to 
Beck objectors of the annual renewal re-
quirement.  We further find, as discu
ssed infra, that the requirement is 
not discriminatory under the duty of fa
ir representation as construed in 
Machinists Local Lodge 2777 (L-3 Communications).
 violative of the duty of fair representation.  The Board 
held that in applying the arbitrary standard in this con-
text, it ﬁconsider[s] the balance between the competing 
interests: the legitimacy of the union™s asserted justifica-

tions for its procedures and the extent to which they bur-
den employees™ assertion of a 
Beck objection.ﬂ  355 
NLRB at 1063.  The Board explained that in analyzing 

the union™s proffered rationales for the annual renewal 
requirement: 
 we consider the fact that the annual renewal require-

ment poses some burden, albeit a modest one, on po-
tential objectors. Those individuals must send a state-
ment of their objection to the Unions each year during 
the 1-month period specified in the Unions™ procedure. 

While the simple mailing of an objection poses a min-
imal burden, remembering to do so is also a burden 
and, further, the failure to remember engenders a bur-

den of more import . . . loss of the opportunity to object 
for 11 months (until the renewal period recurs). While 
the requirement does not pose a significant burden, 

equivalent, for example, to job loss, and has been 
viewed as de minimis by some courts,[
7] we must ask 
whether the Unions have arti
culated a legitimate justifi-
cation for the imposition of the burden, considering the 
wide range of reasonableness accorded them under the 
duty of fair representation. [355 NLRB at 1064Œ1065.] 
 In Auto Workers Local 37
6 (Colt™s Mfg. Co.)
, 356 
NLRB 1320 (2011), the Board 
applied the standard an-
nounced in 
L-3 Communications
, but found that the un-
ions™ annual 
Beck renewal requirement was lawful be-
cause the unions there had taken steps to significantly 
minimize the burden the re
quirement imposed on objec-
tors.  The Board, citing the multiple notice and reminders 

given to objectors of the annual renewal requirement, and 
that the annual renewal may be filed at any time, held 
that ﬁthe burden imposed on potential objectors under the 

Unions™ 
Beck procedures is so minimal that the annual 
renewal rule here cannot be held to violate the duty of 
fair representation.ﬂ 356 NLRB 1320, 1320.  In light of 

the Board™s finding that the burden imposed by the re-
quirement was de minimis, the Board found it unneces-
sary to reach the weight gi
ven to the union™s proffered 
justifications for the requirement.  Id. slip op. at 3. 
The Union™s 
Beck procedure in the instant case, in 
contrast, does not furnish objectors with multiple notices 

and reminders, and does not perm
it the annual renewal to 
be filed at any time.  Thus, the burden imposed here on 
                                                           
7 Nielsen v. Machinists Local 2569
, 94 F.3d 1107, 1116Œ1117 (7th 
Cir. 1996). See 
Abrams v. Communications Workers
, 59 F.3d 1373, 
1381 (D.C. Cir. 1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 518 
objectors who fail to renew within the window period is 
the loss of objector status fo
r the entire next year.  That 
burden may not be characterized as de minimis, as in 
Colt™s Mfg. Co.
, but is analogous to the burden imposed 
on objectors in 
L-3 Communications
.  Accordingly, we 
turn to an evaluation of the Union™s proffered justifica-
tions for its annual renewal requirement. 
B.  The Respondent™s Justifications 
for its Annual Renewal Requirement 
The Respondent advances several justifications for the 
requirement at issue here.  The Respondent asserts that 
the annual renewal requirement is justified because it 
provides objectors annually with revised 
Beck infor-
mation, including changes in the amount charged to ob-
jectors.  The Respondent assert
s that it is thus reasonable 
to ask objectors to inform the Respondent annually 
whether they wish to continue objecting in light of the 
revised 
Beck data. The Board in 
Machinists Local Lodge 2777 (L-3 
Communications)
 considered this same justification and 
found it wanting.  The Board observed that 
Beck objec-
tors may indeed change their mind, in light of changes in 
the amount objectors are charged or in the purposes of 
the underlying union expenditures.  355 NLRB 1062, 

1065Œ1066.  The Board explained, however, that: 
 [t]he ability of objectors to change their position is not 

meaningfully advanced by an annual renewal require-
ment. . . . They are free to do so with or without the re-
quirement. . . . Affording employees the opportunity to 

change their mind is thus as easily accomplished under 
a system which honors a continuing objection of the 
type [sought here] as under the Unions™ current system 
. . . . The Unions retain, under either approach, the abil-
ity to attempt to persuade employees, through noncoer-

cive means, to become full members of the union.  
Cal-
ifornia Saw
, 320 NLRB at 233 fn. 51. We find no ra-
tional relationship between the legitimate interest in 

permitting employees to change their minds and requir-
ing annual renewal of expressly continuing objections. 
[Id. at 5.] [Footnote and citation omitted.] 
 Likewise unpersuasive is the Respondent™s related conten-

tion that the requirement serves as a reminder of the union 

membership rights that nonmember 
Beck
 objectors forego.  
The Respondent™s ability to remind objectors of those rights 
remains unfettered and in no way hinges on an annual re-

newal requirement. 
The Respondent further asserts that the annual renewal 
requirement gives it ﬁreasonabl
e assurance that only em-
ployees who are moved (and continue to be moved) by 
an objection to providing financial support to activities 
not germane to collective bargaining will be entitled to 
pay a reduced fee.ﬂ  Conserving union funds is undoubt-
edly a legitimate objective.
8  But the Respondent has 
failed to establish any correlation between the require-

ment and any potential savings.  The Respondent has 
presented no empirical evidence indicating how many 
objectors change their minds over time, how many com-

municate as much to the Unions, or how many would 
confirm a change of mind by not renewing their objec-
tions.  Further, to the extent the Respondent™s argument 

relates to testing the motive or good faith of the original 
objection, we rejected procedural requirements imposed 
for that reason in 
California Saw & Knife Works
, supra, 
320 NLRB at 237. 
The Respondent additionally asserts it was justified in 
maintaining the requiremen
t because it relied on court 
cases upholding similar annual renewal requirements,
9 and because the requirement was consistent with the 

Beck guidelines issued by the NLRB General Counsel 
prior to his issuance of the complaint in this case.
10  The 
Board considered and rejected this same justification in 

Machinists Local Lodge 2777 (L-3 Communications)
, explaining that the General Counsel™s earlier exercise of 
prosecutorial discretion in declining to issue complaint 

does not insulate the requirement from subsequent Board 
scrutiny upon issuance of complaint.  Id. at 1066.  The 
Board further explained that the court cases relied on by 

the RespondentŠto which the Board was not a partyŠ
do not preclude our independent assessment of the issue, 
because it is the Board that 
is vested with the primary 
responsibility to establish national labor policy. See 
NLRB v. Curtin Matheson Scientific, Inc.
, 494 U.S. 775, 
786 (1990). ﬁWhile we evaluate the Unions™ conduct ‚in 
light of the factual and legal landscape at the time of the 
union™s actions,™ prior nonbinding precedent is not a sub-

stitute for a valid union rationale for the annual renewal 
requirement.ﬂ  
Machinists Local Lodge 2777 (L-3 Com-
                                                           
8 See 
California Saw
, 320 NLRB at 243 (protecting individual 
Beck rights ﬁwithout compromising the collective interests of union members 

in protecting limited fundsﬂ). 
9 Several courts have upheld the requi
rement in a variety of contexts.  
See Gorham v. Machinists
, 733 F.Supp.2d 628 (D.Md. 2010) (NLRA);
 Abrams v. Communications Workers
, 59 F.3d 1373, 1381Œ1382 (D.C. 
Cir. 1995) (NLRA); 
Kidwell v. Transportation Communications Union
, 731 F.Supp. 192, 205 (D. Md. 1990), affd. in part and revd. on other 

grounds 946 F.2d 283 (4th Cir. 1991), cert. denied 503 U.S. 1005 
(1992) (Railway Labor Act); 
Tierney v. City of Toledo
, 824 F.2d 1497, 
1506 (6th Cir. 1987) (public sector).
  Several other courts have found 
the requirement to be unlawful.  See 
Seidemann v. Bowen
, 499 F.3d 
119, 125 (2d Cir. 2007) (public sector); 
Lutz v. IAM
, 121 F.Supp.2d 
498, 506Œ507 (E. D. Va. 2000) (Railway Labor Act); 
Shea v. Machin-
ists, 154 F.3d 508, 517 (5th Cir. 1998) (same). 
10 See GC Memorandum 88Œ14 at 3 (Nov. 15, 1988) (ﬁa union can 
require nonmembers to file new objection . . . each yearﬂ); GC Memo-

randum 01Œ04 (April 6, 2001) (same). 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 519
munications)
, supra at 1066, quoting 
Airline Pilots Assn. 
v. O™Neill, supra, 499 U.S. at 67.
11 Finally, the Respondent asserts that the requirement 
provides some assurance that it is not making advance 

rebates under its 
Beck rebate-payment system to individ-
uals who are no longer empl
oyed in a bargaining unit 
represented by the Respondent.
12  As stated, conserving 
union funds is a legitimate objective.  The Respondent, 
however, adduced no evidence 
as to the frequency with 
which it might make such mistaken rebates to former 

employees but for the annual renewal requirement, and 
we are thus hesitant to assign any weight to this justifica-
tion.  Nor has the Respondent explained why it cannot 
rely on information concerning separation from employ-
ment it is entitled periodica
lly to receive from employers 
that are parties to the agreem
ents pursuant to which dues 
and fees are deducted.  The Respondent certainly has not 
advanced any argument that this alternative, or other 

available means for achieving its goalŠsuch as verifying 
employment with objectors 
themselves, are less effica-
cious, more costly, or more administratively burdensome 

than the annual renewal requirement.  We are thus unper-
suaded on the record before
 us that the Respondent™s 
legitimate desire to avoid unwarranted rebate payments 

provides a rational explanation for its annual renewal 
requirement.  See 
Machinists Local Lodge 2777 (L-3 
Communications)
, supra at 1065 (union failed to provide 
a rational explanation for choosing among admittedly 
available alternatives). 
As we explained above, the annual renewal require-
ment here imposes some burden, albeit a modest one, on 
potential objectors.  See 
Machinists Local Lodge 2777 
(L-3 Communications).  
We find that the Respondent has 
failed to articulate a legitimate justification for the impo-
sition of that burden here.
13                                                            
11 The Respondent™s additional assertion, that its choice of annual 
renewal dateŠthe anniversary of th
e employee™s date of hireŠis rea-
sonable, likewise cannot serve as a 
justification for the annual renewal 
requirement itself. 
12 The Respondent sends objectors an advanced dues reduction 
check on a quarterly basis, effectiv
ely reducing their total payments by 
the appropriate amount, then charges objectors full monthly dues. 
13 We find, however, that the annual renewal requirement does not 
discriminate between union memb
ers and nonmember objectors under 
the duty of fair representation, as we held in 
Machinists Local Lodge 
2777 (L-3 Communications)
.  Union members and nonmembers are not 
similarly situated with respect to 
the Respondent™s administration of its 
contractual union-security provisions under 
Beck. For example, mem-
bers have no right to objectŠ
only nonmembers doŠand even non-
members must affirmatively object.  Thus, membership is a relevant 

consideration in this context, a
nd the Respondent was accordingly free 
to design, and in fact could not avoid designing, different procedures 
applicable to each category of empl
oyee. Id. at 1068.  Absent any evi-
dence before us of animus by the Respondent toward nonmembers or 
ORDER 
The National Labor Relations Board orders that the 
Respondent, United Steel, Paper and Forestry, Rubber, 
Manufacturing, Energy, Allied Industrial and Service 

Workers, International Unio
n, AFLŒCIO, CLC, Pitts-
burgh, Pennsylvania, its office
rs, agents and, representa-
tives, shall 
1.  Cease and desist from 
(a) Requiring nonmember employees, who are covered 
by a collective-bargaining ag
reement containing a union-
security clause and who obje
ct to the payment of dues 
and fees for nonrepresentational activities, to renew their 
objections on an annual basis under the Union™s existing 
annual renewal procedure. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the existing requirement that objecting 
nonmember employees renew their objection on an an-

nual basis. 
(b) Notify nonmember employees who are subject to a 
union-security clause that the existing annual renewal 

requirement for objections to
 payment of dues and fees 
for nonrepresentational activities has been rescinded, and 
publish a revised policy in the Respondent™s magazine. 
(c) Recognize Ronald R. Echegaray as a continuing 
objector and continue to recognize his objector status 
until he revokes his objection or the Respondent imple-

ments a lawful annual renewal requirement, whichever 
occurs earlier. 
(d) Recognize David M. Yost as a continuing objector 
and continue to recognize his objector status until he 
revokes his objection or th
e Respondent implements a 
lawful annual renewal requirement, whichever occurs 
earlier. (e) Recognize Douglas Richards as a continuing objec-
tor and continue to recognize his objector status until he 
revokes his objection or th
e Respondent implements a 
lawful annual renewal requirement, whichever occurs 

earlier. (f) Within 14 days after service by the Region, post at 
its union office in Pittsburgh, Pennsylvania, copies of the 

attached notice marked ﬁAppendix.ﬂ
14  Copies of the 
                                                                                             
objectors, there is no basis for fi
nding discrimination here under the 
duty of fair representation.  Id. 
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 520 
notice, on forms provided by the Regional Director for 
Region 25, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respond-
ent and maintained for 60 co
nsecutive days in conspicu-
ous places including all places where notices to employ-
ees and members are customarily posted.  In addition to 
physical posting of paper notices, notices shall be dis-

tributed electronically, such 
as by email, posting on an 
intranet or an internet site, 
and/or other electronic means, 
if the Respondent customarily communicates with its 

members by such means.
15 Reasonable steps shall be 
taken by the Respondent to en
sure that the notices are not 
altered, defaced, or covered by any other material. 
(g) Sign and return to the 
Regional Director sufficient 
copies of the notice for posting by Cequent Towing 

Products and Chemtura Corporation, if willing, at all 
places where notices to employees are customarily post-
ed. (h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HAYES, concurring in part and dissenting in part. 
I agree with my colleagues that the Respondents™ rule 
requiring 
Beck objectors to renew their objections annu-
ally was arbitrary and thus 
breached their duty of fair 
representation in  violation of Section 8(b)(1)(A).  I 
would further find, for the reasons fully set out in my 

dissent in 
Auto Workers Local 376 (Colt™s Mfg. Co.)
, 356 NLRB 1320, 1323Œ1325 (2011), that the annual renewal 
requirement infringes on 
employees™ fundamental Sec-
tion 7 right to refrain from assisting a union and must 
therefore be analyzed u
nder Section 8(a)(3) and 
8(b)(1)(A) rather than under the more deferential duty-
of-fair-representation standard applied here by the major-
ity. Finally, for the reasons set out in the dissenting opin-

ions in
 Machinists Local Lodge 2777 (L-3 Communica-
tions)
, 355 NLRB 1062, 1073Œ1075 (2010), and in 
Colt™s 
Mfg., slip op. at 6, I dissent from my colleagues™ finding 
that the Respondent™s annual renewal requirement for 
Beck objectors was not discriminatory. 
 MEMBER PEARCE
, dissenting in part. 
Although I agree with the majority that the appropriate 
legal framework for analyzing this case is the duty of fair 

representation under Section 8(b)(1)(A), for the reasons 
set forth in my dissenting opinion in 
Machinists Local 
Lodge 2777 (L-3 Communications)
, 355 NLRB 1076, 
                                                           
15 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
1089Œ1091 (2010), I would dismiss the 8(b)(1)(A) alle-
gation that the Union breached its duty of fair representa-
tion by requiring the Charging Parties to renew their 
Beck1 objections annually. 
Because the General Counsel bears the burden of prov-
ing that the Union™s action was arbitrary, discriminatory, 
or in bad faith, and as the Union™s annual-renewal re-

quirement rationally serves its legitimate interests and 
was well supported by legal precedent at the time of its 
actions, I find that this burden has not been met.  Indeed, 

as in 
L-3 Communications
, I find that it is manifestly 
unjust to find a violation here. 
Accordingly, I respectfully dissent. 
APPENDIX NOTICE TO MEMBERS AND 
EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 require nonmember employees, who are 
covered by a collective-bargaining agreement containing 
a union-security clause and 
who object to the payment of 
dues and fees for nonrepresentational activities, to renew 
their objections on an annual basis under our existing 

annual renewal procedure. 
WE WILL NOT
 in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL rescind the existing requirement that object-
ing nonmember employees renew their objection on an 

annual basis. WE WILL notify nonmember employees who are sub-
ject to a union-security clau
se that the existing annual 
renewal requirement for objections to payment of dues 
and fees for nonrepresentational activities has been re-
scinded, and publish a revised policy in our magazine. 

                                                           
1 Communications Workers of America v. Beck
, 487 U.S. 735 
(1988). 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 521
WE WILL recognize Ronald R. Echegaray as a continu-
ing objector and continue to recognize his objector status 
until he revokes his objection or we implement a lawful 
annual renewal requirement, whichever occurs earlier. 
WE WILL recognize David M. Yost as a continuing ob-
jector and continue to recognize his objector status until 
he revokes his objection or we implement a lawful annu-

al renewal requirement, whichever occurs earlier. 
WE WILL
 recognize Douglas Richards as a continuing 
objector and continue to recognize his objector status 

until he revokes his objection or we implement a lawful 
annual renewal requirement, whichever occurs earlier. 
 UNITED STEEL, PAPER AND 
FORESTRY
, RUBBER
, MANUFACTURING
, ENERGY
, ALLIED INDUSTRIAL AND 
SERVICE WORKERS 
INTERNATIONAL 
UNION, AFLŒCIO,
 CLC 
 Patricia H. McGruder, Esq., 
for the General Counsel. 
John G. Adam, Esq. (Martens, I
ce, Klass, Legghio & Israel, 
P.C.), 
of Royal Oak, Michigan, for the Respondent. 
William L. Messenger, Esq. (N
ational Right to Work Legal 
Defense Foundation), 
of Springfield, Virginia, for Charging 
Party Douglas Richards. 
Glenn M.Taubman, Esq. (National
 Right to Work Legal De-
fense Foundation),
 of Springfield, Virginia, for Charging 
Parties Ronald Echega
ray and David Yost.
 DECISION 
STATEMENT OF THE 
CASE JOHN H. W
EST
, Administrative Law Judge. This case was 
tried in Morgantown, West Virginia, on May 19, 2009. Charg-
es1 were filed and, as here per
tinent, an amended consolidated 
complaint (the complaint) was 
issued on May 8, 2009, alleging 
that United Steel, Paper and 
Forestry, Rubber, Manufacturing, 
Energy, Allied Industrial and Service Workers International 
Union, AFLŒCIO, CLC (Respondent or the Union) has been 
restraining and coercing employees in the exercise of the rights 
guaranteed in Section 7 of th
e National Labor Relations Act 
(the Act), in violation of Section 8(b)(1)(A) of the Act
 in that 
(1) at all material 
times Respondent has maintained a procedure 
governing the reduction in dues 
and fees for nonmember em-
ployees covered by the Union Security Provisions who object 
to the payment of dues and fees for nonrepresentational activi-
ties, (2) the Procedure require
s that objecti
ng nonmember em-ployees renew their objector stat
us on an annual basis, and (3) 
                                                           
1 On June 10, 2005, the National Right to Work Legal Defense 
Foundation filed a charge on behalf 
of Charging Party Douglas Rich-
ards in Case 25ŒCBŒ8891. On November 17, 2008, the National Right 
to Work Legal Defense Foundation filed a charge on behalf of Charg-

ing Party Ronald R. Echegaray in
 Case 6ŒCBŒ11544, which on Febru-
ary 2, 2009, was renumbered Case 25ŒCBŒ9253. And on November 17, 
2008, the National Right to Work Legal Defense Foundation filed a 

charge on behalf of Charging Part
y David M. Yost in Case 6ŒCBŒ
11545, which on February 2, 2009, was renumbered Case 25ŒCBŒ
9254. 
collectively, on specified date
s Respondent applied the Proce-
dure to Charging Parties Richards, Echegaray, and Yost, notify-
ing each of them that they must renew their objector status on 
an annual basis. As set forth in the complaint General Counsel 
seeks an Order requiring Respondent to take the following ac-
tion with respect to all bargai
ning units represented by Re-
spondent in which there is a union-security clause: 
 (1) rescind and cease giving effect
 to any rule that requires ob-
jecting nonmember employees to 
renew their objector status 
on an annual basis; and (2) provide written notification to all 
bargaining unit employees in those bargaining units that Re-
spondent has rescinded and cease giving effect to such rule. 
 Respondent denies that it has vi
olated the Act in any way and 
Respondent objects to the reme
dy sought by the General Coun-
sel since it seeks relief as to ﬁall bargaining units represented by 
Respondentﬂ not just the two units at issue in this case.
2 In her opening at the trial he
rein, counsel for General Coun-
sel indicated as follows: 
 These cases raise the sole question of whether Re-
spondent™s requirement that
 employees annually renew 
objections to payment of full union dues pursuant to 
Beck
 [Communication Workers of America v. Beck
, 487 U.S. 735 (1988)], notwithstanding their continuing objection, 
violates the duty of fair repr
esentation . . . because it [(a)] 
places an unreasonable burden on objecting nonmembers 
without serving any legitimate interest and [is] thus arbi-
trary . . . [, (b)] unnecessarily and arbitrarily infringes on 
the right of an employee to become and remain a 
Beck ob-jector . . . [, and (c)] permits
 [R]espondent to presume that 
employees will make a differ
ent value judgment than the 
prior year regarding their [continuing] objection. [Tr. pp. 
7, 8, and 9.] 
 Counsel for General Counsel also indicated in her opening that 
the Board has not yet ruled on the legality of an annual objec-
tion requirement; that the legal 
issue presented is novel; that 
based upon factual considerati
ons these cases may be dis-
missed; that the primary argumen
t against the finding of a vio-
lation is that an annual objectio
n requirement satisfies the un-
ion™s obligation under the duty of 
fair representation because it 
serves a legitimate purpose and ca
nnot be said to be arbitrary, 
discriminatory or in bad faith; 
that several courts have upheld 
annual objection requirements on the premise that the status is 
not presumed and the burden of 
objecting lies with the employ-
ee; that this gives nonmembers 
the opportunity to make a con-
scious decision on an annual basi
s about whether to object; that 
                                                           
2 The response is dated May 18, 2009. By letter dated March 18, 
2009, Respondent™s attorney advise
d the Regional Director for Region 
25 of the National Labor Relations Board (the Board) in part as fol-
lows: In response to Mr. Taubman™s March 17 [2009] letter to you 
and Chief Judge Giannasi and to 
expedite the matter and avoid a 
‚traveling™ hearing, USW has no objection if the CGC [Counsel 

for General Counsel] and/or chargi
ng party want to offer just one 
or two of the charging parties to present representative testimony. 
We are willing to discuss holding th
e hearing at one location, if 
feasible. [GC Exh. 1(p).] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 522 
an annual requirement may allow a union to maintain a worka-
ble system for keeping track of 
its obligations to objectors; and 
that ﬁno violation may 
be established, if Respondent articulates 
a reasonable basis for [an] annual renewal requirement that 
outweighs the burden placed on the charging parties to annually 
renew objections.ﬂ [Tr. p. 10.] 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and the Charging Parties, 
I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent admits that Trimas
 Corporation d/b/a Cequent 
Towing Products (Cequent), a cor
poration, is engaged in the 
manufacture of towing products at 
its facility in Goshen, Indi-
ana, where during the 12 months before the complaint issued it 
purchased and received goods valued in excess of $50,000 
directly from points outside th
e State of Indiana. Respondent 
admits and I find that Cequent is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. Respondent admits that 
Chemtura Corporation (Chemtu-
ra), a corporation, is engaged in the manufacture of specialty 
liquid, solid, and flaked chemicals at its facility in Morgantown 
where during the 12 months before the complaint issued it pur-
chased and received goods valued in excess of $50,000 directly 
from points outside the State of
 West Virginia. Respondent 
admits and I find that Chemtura is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. Respondent admits and 
I find that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 All of the parties, including 
the General CounselŠwho indi-
cates that the relevant facts are not in dispute, signed and en-
tered into a stipulation regarding the majority of the back-
ground information, General Counsel
™s Exhibit 2. As here per-
tinent, it reads as follows: 
. . . . 
4.  At all material times since 
about March 22, 2004, by virtue 
of Section 9(a) of the Act, Respondent has been the exclusive 
collective-bargaining representati
ve of the following employ-
ees of Cequent . . . as set forth in Article 1 of the most recent 
collective bargaining agreement between Respondent and 
Cequent. . . . 
5.  At all material times since about May 16, 2006, by virtue 
of Section 9(a) of the Act, Respondent has been the exclusive 
collective-bargaining representative of certain employees of 
Chemtura . . . as set forth in Article 1 of the most recent col-
lective bargaining agreemen
t between Respondent and 
Chemtura. . . . 
6.  At all material times, by virtue of Section 9(a) of the Act, 
Respondent has been the exclusive collective-bargaining rep-
resentative of employees of various Employers throughout the 
United States, herein called the Bargaining Units. 
7.  At all material times 
since about March 12, 2008, Re-
spondent and Cequent have mainta
ined and enforced a collec-
tive-bargaining agreement . . . covering the Cequent Unit and 
containing the following conditi
ons of employment, herein 
called the Cequent Union Security Provision as set forth in 
Article 3 of the collective bargaining agreement between Re-
spondent and Cequent. 
8.  At all material times since about October 2, 2007, Re-
spondent and Chemtura have maintained and enforced a col-
lective-bargaining agreement . . . covering the Chemtura Unit 
and containing the following cond
itions of employment, here-
in called the Cequent Union Security Provision as set forth in 
Article 2 of the collective bargaining agreement between Re-
spondent and Chemtura. 
9.  At all material times, Respondent and various Employers 
throughout the United States have maintained and enforced a 
collective-bargaining agreemen
ts covering Ba
rgaining Units 
and containing as a condition of
 employment union security 
provisions that obligate bargaining unit employees to main-
tain membership in the Union as in the Chemtura Union Se-
curity Provision and the Cequent Union Security Provision 
(hereinafter referred to as the Union Security Provisions). 
10.  On or about August 26, 2008, Ronald R. Echegaray noti-
fied Respondent [by letter
3] that he objected to the payment of 
dues and fees for nonrepresentational activities. . . . 
11.  On or about June 11, 2008, David M. Yost notified Re-
spondent [by letter
4] that he objected to the payment of dues 
and fees for nonrepresentational activities. . . . 
12.  On or about November 7, 2008, Douglas Richards noti-
fied Respondent [by letter
5] that he objected to the payment of 
dues and fees for nonrepresentational activities. . . . 
13.  Respondent admits receipt of said notifications by Eche-
garay, Yost, and Richards as set 
forth in clauses 10Œ12 of this 
Stipulation. 
14.  At all material times, Respondent has maintained a pro-
cedure governing the reduction in dues and fees for nonmem-
ber employees who object to the payment of dues and fees for 
nonrepresentational activities, 
herein called the Procedure. 
The Procedure, which speaks for itself, requires that objecting 
                                                           
3  The letter contains the following: 
Finally, please consider this objection to be permanent and 
continuing in nature. I stated th
is is my original objection letter 
but you still notified me that I had to
 file an annual objection. The 
annual objection requirement pl
aces an unnecessary burden upon 
me and is unlawful. Please notify me immediately whether you 
accept my objection as a permanent and continuing objection or 

whether you will require me to file
 an annual objection letter. [At-
tachment C to GC Exh. 2.] 
4 The letter reads in part as follows: 
Originally, I told you to consid
er this objection to be perma-
nent and continuing in nature. . 
. . If I am required to notify the 
Union annually, please state so speci
fically as I intend to file an 
unfair labor practice to address this
 issue if necessary. This issue 
has been resolved in Florida and 
I have been offered assistance by 
National Right to Work Committee 
to fight this for the West Vir-
ginia workers that are being held hostage to this unfair practice. I 
did not need or want to be a part of your Union - but you won that 
fight - for now. We will see if we will remain union on the third 

anniversary of the contract. [Attachment D to GC Exh. 2.] 
5 The letter reads in part as follows
: ﬁFinally, please consider this ob-
jection to be permanent and continui
ng in nature.ﬂ [Attachment E to 
GC Exh. 2.] 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 523
nonmember employees renew their 
objector status on an an-
nual basis. The Procedure is 
applied to nonmember employ-
ees covered by the Union Security Provisions in the Bargain-
ing Units. . . . 
15.  On or about June 26, 2008, Respondent [by letter] applied 
the Procedure to Yost and notified him that he must renew his 
objector status on an annual basis.
 . . . Yost admits receipt of 
the letter along with the Procedure. . . . 
16.  On or about September 9, 2008, Respondent [by letter] 
applied the Procedure to Echegaray and notified him that he 
must renew his objector status on an annual basis. . . . Eche-
garay admits receipt of the letter along with the Procedure. . . . 
17.  On or about January 26, 2009, Respondent [by letter] ap-
plied the Procedure to Richards and notified him that he must 
renew his objector status on an annual basis. . . . Richards ad-
mits receipt of the letter along with the Procedure . . ., the 
Twenty-Fifth Report of the International Secretary-Treasurer  
. . ., the 2006 Independent Auditors™ Report . . ., [the] Twenty-
Sixth Report of the International Secretary-Treasurer . . ., the 
2007 Independent Auditors™ Report . . ., and the Notice to All 
Employees Covered by a Union Security Clause. . . . 
18.  On or about August 27, 2008 and November 24, 2008, 
Respondent sent letters along with checks to Yost. . . . These 
checks were issued pursuant to Respondent™s administration 
of the Procedure. Yost admits receipt of these letters and 
checks. 
19.  On or about February 23, 2009 and April 28, 2009, Re-
spondent sent letters along with checks to Richards. . . . These 
checks were issued pursuant to Respondent™s administration 
of the Procedure. Richards admits receipt of these letters and 
checks. 
20.  On or about September 15, 2008 and November 24, 
2008, Respondent sent letters along with checks to Echegaray           
. . . .These checks were issued
 pursuant to Respondent™s ad-
ministration of the Procedure. Echegaray admits receipt of 
these letters and checks. 

21.  In late February 2009, Resp
ondent sent Yost a letter dated 
February 20, 2009, related to the Procedure. . . .Attached to 
the letter was Respondent™s Nonmember Objection Proce-
dure, . . . the Twenty-Sixth Report of the International Secre-
tary-Treasurer . . ., the 2007 Independent Auditors™ Report      
. . ., and the Notice to All Em
ployees Covered by a Union Se-
curity Clause. . . . 
22.  In late February 2009, Respondent sent Echegaray a letter 
dated February 20, 2009, relate
d to the Procedure. . . . At-
tached to the letter was Respondent™s Nonmember Objection 
Procedure, . . . the Twenty-Sixth Report of the International 
Secretary-Treasurer . . ., the 
2007 Independent Auditors™ Re-
port . . ., and the Notice to All Employees Covered by a Un-
ion Security Clause. . . . 
 The Charging Parties and the Respondent entered into a stip-
ulation regarding the testimony 
of Richards. Counsel for the 
General Counsel indicated that 
she did not object. As here per-
tinent, the stipulation, Charging Parties™ Exhibit 1, reads as 
follows:  [P]arties hereby stipulate that if 
called to testify at trial, Doug-
las Richards would testify that: 
1)  I am an employee of Trimas Corp. d/b/a Cequent Towing 
Products. I am the Charging Party in NLRB Case No. 25Œ
CBŒ8891. 
2)  I am employed within a bargaining unit represented by . . . 
[Respondent] (hereinafter ﬁUSWﬂ). 
3)  I am not a member of the USW. 
4)  On or around November 7, 2008, I sent a letter to the 
USW stating my objections to pa
ying dues and fees for non-
representational purposes. The letter states that my objection 
is permanent and continuing in nature. A true and correct 
copy of the letter I sent is attached to the General Counsel™s 
Stipulation as Attachment E. 
5)  In a letter dated January 26, 2009, the USW notified me 
that, pursuant to its Agency Fee Objection Procedure, I must 
renew my objector status on an annual basis during a speci-
fied thirty-day window period. It is my understanding that, if I 
do not renew my objection, the USW will revoke my objector 
status and I will have to pay 
full union dues for at least one 
year until the next window period. A true and correct copy of 
the letter I received from the USW is attached to the General 
Counsel™s Stipulation as Attachment I. I received a copy of 
the USW™s Agency Fee Objection Procedure along with the 
USW letter dated January 26, 2009. A true and correct copy 
of the Agency Fee Objection Procedure is attached to the 
General Counsel™s Stipulation as Attachment F. 
6)  I have never signed any document or waiver that provides 
that USW with authority to control if, when, or for how long I 
shall object to paying dues and fees for nonrepresentational 
purposes. 
7)  I believe that it is burdensome for me to have to annually 
renew my objection, to keep track of the renewal dates,[
6] and 
thereafter mail an annual rene
wal of my objection. I believe 
that it is unfair that I and others have to pay full union dues for 
one year if the renewal period is missed. I believe that the 
USW™s annual objection policy lacks a legitimate justifica-
tion. 
Conclusion: All parties stipulate that, if called to testi-
fy at trial, Douglas Richards
 would testify to these facts 
and opinions. All parties expre
ssly waive all further ability 
to examine or cross-examin
e Douglas Richards, and all 
parties ask that the Administrative Law Judge accept this 
stipulation in lieu of Douglas Richards™ live testimony. 
 The Richards stipulation is signed by the attorneys for the 

Charging Parties and the Respondent. 
Echegaray testified that he has worked for Chemtura in Mor-
gantown for 15 years; that Respondent has had a collective-
bargaining agreement to represent the bargaining unit employ-

ees for about 1-1/2 years; that he did not become a member of 
the Union; that he does not agree with the Respondent™s sup-
port of Barak Obama and the Employee Free Choice Act; that 
he used to receive the Respondent™s magazine; that in his origi-
nal objection letter to the Union 
he indicated that his objection 
should be considered permanent and continuing in nature be-
cause he did not believe that his opinion is ever going to change 
but if it did, he was sure that 
the Union would be happy to ac-
                                                           
6 The 30-day renewal period is linked to just one date, namely the 
employee™s hire date. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 524 
cept his phone call at an
y time; and that
 he considers it a burden 
to annually renew his objection because 
 It is in such that I have three daughters, a wife. My 
daughter is involved in severa
l things. I am involved in 
several things. 
My anniversary date, I must admit, I think of it on my 
fifth year anniversary, on my 10th year I thought of it, on 
my 15th year anniversary I thought of it, because we are 
allowed to choose a trinket out of a magazine celebrating 
our milestone anniversary. 
It is an arbitrary date to me. 
In everyone™s busy lives, it is one more thing that I 
have toŠit puts a burden on me. [Tr. pp. 25 and 26.] 
 Echegaray further testified that
 he has never signed any docu-
ments waiving or changing his permanent objection. 
On cross-examination, Echegaray testified that he openly 
opposed the Respondent™s union organizing drive from the 
beginning; that he served as the Employer™s observer at the 
Board election; that he has neve
r participated in any union mat-
ter even prior to the Respondent™s
 organizing drive; that since 
he filed his objection letter he has received advanced reduction 
of dues payments every 3 mont
hs from the Respondent; that 
after he became an objector, he received a letter from the Re-

spondent advising him that he 
had to renew his objection annu-
ally; that he is aware that under the collective bargaining 
agreement seniority governs for layoffs, recall, vacation, filling 
vacancies, forced overtime, and temporary shifts; that he knows 
what his date of hire is; that
 he understands that the annual 
objection letter simply has to st
ate ﬁI want to continue to ob-
jectﬂ; that while he does not beli
eve that he is required to send 
the objection letter certified, he takes this approach to insure 
that the letter is received; that he sent his initial objection letter 
to the wrong location but eventu
ally it was tracked down and 
his objector status was recognized;
 that he uses the mail to send 
personal letters, the payment of 
bills, and Christmas cards; that 
since he became a nonmember object
or he was laid off for three 
and one half months and he c
ontinued to receive the advance 
reduction check from Respondent; that he assumed that the 
Union did not know that he was la
id off; that he did not advise 
the Union that he was out for 3-1/2 months; and that this was 
taken into account in future reductions. 
On redirect Echegaray testified that he has never received 
notice from the Respondent right 
before his renewal period 
reminding him that it was time 
to object; and that the notice 
comes with the packet the Respondent sends after he objects. 
Yost testified that he has worked for Chemtura for 19 years 
in Morgantown; and that he does not support the Respondent 
because 
 [t]he union™s political activities are in conflict withŠthey 
support and their web site shows that they are veryŠthey 
support liberal, far left agenda
, very pro labor, which also 
happens to be antigun. 
  I am very pro NRA. 
  To me, it is a very clear conflict of interest with what the 

union stands for with my own views. [Tr. p. 38.] 
 Yost further testified that the only mailings he gets from the 
Union are the annual dues calcula
tion notice and rebate checks; 
that he has never received a notice from the Union reminding 
him that the time to object is approaching; that in his original 
objection letter he indicated th
at his objection should be con-
sidered to be permanent and 
continuing because he does not 
believe that his political views are going to change; and that he 
considers it to be a burden to annually renew his objection eve-
ry year in that 
 I am the father of seven children. 
 I currently carry a full-time college load. 
 Raising kids like that and prov
iding foster care, which is an 
increased burden over raising natural born children, given the 
extra emotional burdens that these children carry, my anniver-
sary date is an arbitrary date. 
 It means nothing. 
 I mean, I currently have nine 
other anniversaries and birth-
days and things like that to remember, that are important. [Tr. 
p. 40.] 
 And Yost further testified that
 he has never signed any docu-
ment or waiver that provides the Union with authority to con-
trol, if, when or for low long he can object to paying dues and 
fees for nonrepresentational purpos
es; that he has never signed 
any documents waiving or changing his continuing and perma-
nent objection; and that he ha
s never given the Union permis-
sion to change his status. 
On cross-examination, Yost testified that he was hired on 
June 25, 1989; that he understa
nds that under the collective-
bargaining agreement seniority play
s an important role; that he 
did not participate in Respondent
™s organizing drive and he was 
against unionization from the begi
nning; that he never became 
a member of the Union and since the Union was certified by the 

Board he has not participated in any union activity; that he 
receives advance reduction money from the Union and has no 
complaint about that; that he do
es have a complaint about re-
newing his objection within 30 days
 of his date of  hire, his 
anniversary date; that he does not use the mail at all to pay bills 
since he pays electronically by computer; that he has renewed 
his objection and he received a letter from the Union indicating 
ﬁWe have acknowledged your perf
ection of the objectionﬂ (Tr. 
p. 47); that he has received several letters from the Union relat-
ed to the procedure, namely (1) a notice of the new chargeable 
versus nonchargeable expenditures at the end of January, (2) 
another copy of the notice of procedure of how to object, and 
(3) an audited report showing how much more or less is being 
spent on political activity; that he reviewed the audited report 
thoroughly, he decided he wanted to maintain his objection, and 
he sent his letter to the Union;
 that he does not want to send a 
letter in to maintain his objection status, ﬁ[i]t is very burden-
someﬂ (Tr. p. 48), it is too expensive, and it requires a trip to 
the post office; and that he 
makes $29.12 an hour and some-
times works overtime. 
On redirect Yost testified that
 he renewed his objection be-
cause the Union holds no credibility with him; that he felt that 
it is an absolute necessity to send the renewal objection letter 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 525
by certified mail, return receipt requested to have absolute 
proof that they received that lette
r; and that he does not want to 
have a continuing relationship with the Union in any form. 
David Jury, who is an associate general counsel in Respond-
ent™s legal department, testified th
at as part of his job duties he 
has had the responsibility for administering the nonmember 
objection procedure; that attach
ments to the above-described 
stipulation are letters from him to the different Charging Par-
ties; that Respondent™s internat
ional constitution provides that 
the International secretary treasu
rer is to establish a nonmember objection procedure, which was done years ago, and the Inter-
national secretary treasurer has delegated the work related to 
the nonmember objection procedur
e to the legal department 
because of the legal issues involved; that he responds to letters 
from employees relating to pe
rfecting objections, renewing objections, and simply making inquiries relative to the non-
member objection procedure; that he responded to the Charging 
Parties™ objections, and he sent them letters about advance re-
ductions; that the Union™s nonmember objection procedure has 
an element of advanced reductions since most employers con-
tinue to withhold from nonmem
ber objectors the full union 
security amount per the checkoff 
authorization that the objec-
tors sign, and in order to acco
mmodate that, the Union provides 
advanced reduction payments on a 
quarterly basis to each of the 
objectors who are having the fu
ll amount withheld from their 
dues; that the Union makes est
imates about what the objector 
may pay in the upcoming quarter and sends the objector a letter 
explaining the basis of the Union™s calculation and encloses a 
check as an advanced reduction; that the Union subsequently 
determines whether its estimates of the dues withheld were 
correct and, if necessary, adjusts accordingly quarter by quarter, 
generally; that annually the Inte
rnational Union prepares a new 
report of its chargeable and nonchargeable expenditures based 
upon its actual expenditures in a pr
ior year; that he works with 
Respondent™s auditing and finance department, and with Re-
spondent™s outside auditors who 
review Respondent™s calcula-
tions and produce a certified report; that someone who is al-
ready an objector receives an annual notice in the form of (a) 
the report of the International secretary treasurer, (b) excerpts 
from the Union™s financial audit, 
(c) a copy of the outside audi-
tor™s report affirming the Union™s calculation of chargeable and 
nonchargeable expenditures, (d) 
a one-page notice that would 
be published in the upcoming edition of  the Union™s newspa-
per or magazine (i.e., CP Exh. 2), and (e) a copy of the Union™s 
nonmember objection procedure; that
 this is generally done in 
the beginning of each year; that the Union typically completes 
its calculation of chargeable and nonchargeable expenditures in 
December and it sends this data, along with the other infor-
mation he described above, to 
the nonmember objectors in the 
first quarter of the following year; and that the Union requires 
annual renewal for the following reasons: 
 The steelworkers union has had an annual renewal re-
quirement in its nonmember objection procedure for a 
number of years. 
 We believe there are a numbe
r of reasons that support 
the continuation of an annual renewal requirement. 
 First, because we provide objectors annually with re-
vised data, revised calculation as to the Union™s chargea-
ble and nonchargeable expenditure
s, we believe that it is 
reasonable to ask the objector to advise whether or not he 
or she wishes to continue objecting for the following year. 
 Because the data changes each year. The union™s ex-
penditures change. 
 And we believe it is appropriate to ask an objector to 
bear that in mind. 
 Second, we maintain it, be
cause we believe it is law-
ful.  We believe that several fede
ral district courts in con-
struing the National Labor Re
lations Act have concluded 
that annual renewal requiremen
ts are lawful, because as 
we understand the reasoning of
 those courts, including the 
D.C. circuit in 
Abrams v. Communication Workers
 contin-
uing to . . . [dissent (See Tr. p. 67, L. 14)] is not to be pre-
sumed. So we operate with our unders
tanding of those cases as 
well as our understanding of the position of the NLRB 
General Counsel circa 
1988, MGC memorandum 8814, 
which suggested an annual renewal requirement is lawful. 
We have acted in reliance 
upon that memo, as well as 
existing authority. 
Further, we believe that an
 annual renewal requirement 
is appropriate in light of 
the rights that a nonmember ob-
jector gives up. 
A nonmember objector is by definition someone who 
is not a member of the union. 
And a memberŠa person who is not a member of the 
union, and we have informed obj
ectors [of] this in their 
letters, when they perfect [their objector status]. 
A person who is not a member of the union has no 
right to attend local union me
etings, to vot
e on collective 
bargaining agreements, when new collective bargaining 
agreements are presented for ratification. 
A nonmember has no right to vote in local union or in-
ternational union elections. 
And indeed, a nonmember has 
no right to run for union office or to seek to be a [union] 
delegate. . . . 
We think these are significant rights that a nonmember 
knowingly gives up. 
And we believe that in light of those rights and in light 
of changes that could occur in the work place, that it is 
reasonable for us to as
k a nonmember to renew. 
Finally, we believe that annual renewal requirement is 
of some assistance to us in our administration of the non-
member objection procedure. 
As I testified, the union pays advance quarterly reduc-
tion payments to objectors. 
And Charging Party Echegaray testified he has been 
laid off for parts of this year. 
Having annual renewal requirements allows the union 
and some assistance to the union in administering our pro-
gram to make certain that when we send advance reduc-
tion payments to objectors, that they are still actually in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 526 
the work force and have not either retired, resigned, been 
laid off or out of work on so
me long-term basis, thus no 
longer have union security fees withheld from them. 
So I think for all of these reasons, these are the reasons 
we continue to maintain our annual renewal obligation. 
[Tr. pp. 57Œ60.] 
 On cross-examination Jury testified that the Union does not 
make members annually
 renew their membership since it does 
not believe that there is an oblig
ation to require them to annual-
ly renew; that a member can resign his membership at any time; 
that the Union does not make employees who sign a dues 
checkoff card annually renew the dues-checkoff card; that the 

dues-checkoff card is written so that it automatically and con-
tinuously renews every year inasmuch as section 302(c)(4) of 
Taft Hartley allows for that, the 
Union™s card is consistent with 
what Congress in the 1940s permitted; that the Union repre-
sents approximately 800,000 or 
850,000 in the United States, 
Canada, and the Virgin Islands; th
at there are presently about a 
total of 300 nonmember 
Beck objectors; that the timing of the 
Union™s financial package to nonmember objectors is not 
linked to when any individual was hired or when their renewal 
date would be; that some employers don™t withhold full dues 
and withhold only the reduced 
amount; that with employers 
who withhold only the reduced amount, there is a burden on the 
Union of policing to make sure that the employers are actually 
following through on their undertakings and correctly withhold-
ing dues at a reduced amount perhaps for one or two persons in 
a bargaining unit where the rest of the bargaining unit is having 
dues withheld at the full constitutional amount; that he believed 
that the United States Supreme Court indicated that dissent is 
not to be presumed; that notwi
thstanding what the Charging 
Parties objections letters state, the Union maintains a policy, 
beginning with the view that di
ssent is not to be presumed, 
which has an annual renewal re
quirement; that the objection 
letters of the Charging Parties appear to state their then current 
views but he had no way of knowing what their views would be 
in the future; that the annual renewal policy was promulgated in 
1979 in response to then recent cas
e authority in the public and 
then private sector which held that unions should adopt policies 
to address the interests of non
member objectors covered by 
union security clauses; that he did not know what the actual 
motives where in 1979 when th
e nonmember objection proce-
dure was first adopted; that te
chnically if an objecting non-
member misses the window peri
od, he remains a nonmember 
but has to pay full union dues, but 
as a practical matter when an 
employee belatedly renews his 
or her objection the Union has 
tended to renew that objection status prospectively from the 

renewal; that a nonmember nonobj
ector cannot participate in 
internal union affairs such as vo
ting on the contract or voting in 
union elections; that one™s memb
ership status and one™s objec-
tion status are two separate oblig
ations but in order to become 
an objector, one must by defi
nition resign his or her member-
ship or never have become a member in the first place; that it is 
possible for someone to opt not to be a member but not opt for 
objector status for reasons known 
but to them; that to partici-
pate in internal union affairs the nonmember objector would 
have to reconsider and change both his objector and member-
ship status; that with respect to the Union receiving information 
from employers as to who is actually still employed and not 
employed in the Union™s various bargaining units, the Union 
represents 8000 or more bargaini
ng units in the United States 
and Canada and he could not speak
 to the information that is 
furnished in all 8000 of those ba
rgaining relationships; and that, 
with respect to the question of Charging Party Richard™s attor-
ney, whether the Union could 
ﬁjust require a nonmember send a 
letter each year, if they happen to retire or move on or not be 
employedﬂ (Tr. p. 75) while that
 is possible, he did not know 
how persons like Charging Parties 
would view that as an im-
pediment or burden. 
Contentions 
On brief, counsel for the Gene
ral Counsel submits that while 
the Board has not ruled on the legality of an annual objection 
requirement, Federal courts have 
considered this issue and have 
split in their outcome; that the annual objection requirement has 
been upheld by the D.C. Circuit
7 and the Sixth Circuit
8 United 
States Courts of Appeals but it was not upheld by the Second 
Circuit9 and the Fifth Circuit
10 United States Courts of Appeals; that the Second and Fifth  Circuits in finding the annual objec-
tion requirement unlawful were c
onstrained to apply the strict 
principles of the First Amendment to the United States Consti-
tutional rather than the duty of fair representation standard; that 
although the Fifth Circuit, in the 
alternative, did apply the duty 
of fair representation standard, 
the Fifth Circuit continued to 
infuse First Amendment principles
 into its analysis of the Un-
ions™ duty of fair representati
on; that a union™s obligations un-
der Beck 
flow from a duty of fair representation, under which 
unions are allowed a ﬁwide range of reasonablenessﬂ in serving 
the employees they represent;
11 that unions must not act arbi-
trarily, discriminatorily, or in bad faith toward unit employ-
ees12; that the issue here is wh
ether Respondent™s requirement 
that 
Beck
 objectors annually renew th
eir objections 
is arbitrari-
ly, discriminatorily, or in bad 
faith; that until 2003 the General 
Counsel had never taken the position that an annual renewal 

requirement for nonmember 
Beck objectors violated the Act; 
that Counsel for General Counsel™s primary argument in sup-
port of finding a violation is that the annual objection require-
ment violates the Union™s duty of
 fair representation because it 
places an unreasonable burden on objecting nonmembers with-
out serving any legitimate interest, and thus is arbitrary; that 
none of the aforementioned Federal court cases which did not 
uphold the annual objection requ
irement arose under the Act; 
                                                           
7 Abrams v. Communication Workers
, 59 F.3d 1373, 1381Œ1382 
(D.C. Cir. 1995). 
8 Tierney v. City of Toledo
, 824 F.2d 1497, 1506 (6th Cir. 1987). The 
annual objection requirement
 was also upheld in Kidwell v. Transporta-
tion Communications International Union
, 731 F.Supp. 192, 205 (D. 
Md. 1990), affd. in part, revd. on other grounds 946 F.2d 283 (4th Cir. 
1991), cert. denied 112 S.Ct. 1760 (1992). 
9 Seidemann v. Bowen
, 499 F.3d 119 (2d Cir. 2007). 
10 Shea v. Machinists
, 154 F.3d 508, 515 (5th Cir. 1998). A Virginia 
Federal District court also ruled 
against the annual objection require-
ment in 
Lutz v. Machinists
, 121 F.Supp.2d 498, 506Œ507 (E.D. Va. 
2000). 
11 Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953). 
12 Vaca v. Sipes, 386 U.S. 171, 177, 190 (1967). 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 527
that under a duty of fair repr
esentation analysis, the annual 
objection is arbitrary because it
 places an unreasonable burden 
on employees who have chosen to
 object, and it serves no legit-
imate purpose; that absent a prop
er and persuasive justification 
the annual objections requirement is arbitrary; that contrary to 
those cases which found that the unions involved therein did 
not provide a sound reason for an
 annual objection requirement, here Respondent provides several 
reasons for utilizing the an-
nual renewal requirement; that the courts in 
Tierney, 
supra, and 
Abrams, supra, relied on the annua
l reporting obligations im-
posed on unions to justify an annual renewal requirement; that 
the Board has stated that unions are not required to provide 
nonmembers with annual notice of their 
Beck
 rights;
13 and that 
 Applying the above considerations to the instant case, 
no violation should be found, 
as Respondent has articulat-
ed a reasonable basis for its 
annual renewal requirement, 
and whatever slight burden [is] suffered by Richards, Ech-
egaray, and Yost in having to annually renew their objec-
tion is outweighed by the [Respo
ndent™s] justifications. . . .  
[Counsel for GC Br., p. 21.] 
 The Charging Parties on brief argue that the Union™s annual 
renewal is unlawful because (a) the Union lacks the substantive 
authority to transform a 
Beck objector into a non-objector 
against his will, and (b) it is proc
edurally arbitrary, discrimina-
tory and in bad faith; that the Union™s justifications for its poli-
cy are spurious, and the majority
 of courts and administrative 
law judges who have considered this issue have struck down 
annual renewal policies for these reasons
14; that the Union™s 
annual renewal policy is procedur
ally arbitrary and constitutes 
a breach of the duty of fair re
presentation; that a union™s con-
duct is arbitrary if it is so far 
outside a wide range of reasona-
bleness as to be irrational; that the Union™s annual renewal 
policy is procedurally discrimina
tory and constitutes a breach 
of the duty of fair representatio
n; that the Union does not make 
union members annually renew thei
r membership or their dues 
deduction authorization; that th
e Union™s annual renewal policy 
is in bad faith and constitutes a breach of the duty of fair repre-
sentation; that the Union is burdening the Charging Parties™ 
exercise of their Section 7 rights for the sole purpose of dis-
suading them from exercising these very rights and options; 
that the Union™s justifications for its annual renewal policy are 
spurious since (a) the fact that each year the Union sends the 
objectors information regardi
ng chargeable and nonchargeable 
expenditures, the objector notifi
cation procedure, etc., does not 
justify requiring that the objector write back to the Union indi-
cating whether he or she renews their objection because the 
Union™s legal obligation to pr
ovide annual notices does not 
                                                           
13 Steelworkers Local 4800 (George E. Failing Co.)
, 329 NLRB 145, 
146 (1999); 
Paperworkers Local 1033 (Weyerhauser Paper Co.),
 320 
NLRB 349, 350 (1995). 
14 The Charging Parties cite 
Shea v. Machinists,
 154 F.3d 508 (5th 
Cir. 1998); 
Lutz v. Machinists
, 121 F.Supp.2d 498 (E.D. Va. 2000); 
Seidemann v. Bowen
, 499 F.3d 119 (2d Cir. 2007);
 Teamsters Local 
952 (Albertsons, Inc.)
, 2006 WL 1525828, Case 21ŒCBŒ13609, 
JD(SF)-30-06 (May 30, 2006); 
L-3 Communications Vertex Aerospace
, Case 15ŒCBŒ5169, JD(ATL)-02-08 (Jan. 9, 2008); and
 Auto Workers 
Local 376 (Colt™s Mfg. Co.)
, Case 34ŒCBŒ2631, JD(NY)-06-08 (2008). 
logically justify imposing a burde
n on employees, (b) the it is 
lawful because it is lawful jus
tification (1) reli
es on a minority 
of court decisions which upheld the annual renewal with little 
analysis or factual record, and a 20-year old General Counsel 
Memorandum, GC Memorandum 88-14 which is not Board law 
or binding on the Board, and (2) must be viewed in light of the 
fact that there is no Board precedent on which the Union could 
legitimately rely, and even if there were Board law on the sub-
ject, that is not justification in and of itself because the Board is 
free to overrule its own precedent and reevaluate its decisions 
as industrial conditions change, (c
) with respect to the Union™s 
tracking the employee™s status justification, the Union has other 
ways to find out whether employee
s have retired, resigned, or 
been laid off without the objec
tor™s annual renewal requirement 
in that (1) there would be a cessation of dues payments from a 
nonmember who may no longer be employed in the involved 
unit, (2) the Union can ask the Employer for the names of the 
newly retired, resigned, or 
laid-off nonmembers, and (3) the 
Union ﬁcould simply send a letter to the small number of objec-
tors (estimated to be 300 by the union™s witness, Tr. 64) asking 
them to verify their status as active workers instead of being 
‚retired, resigned, or laid off,™ﬂ (C.P. Br., pp. 23 and 24),
15 and 
(d) the fact that the Union is not required to but it has chosen to 
use a needlessly complex quarterly refund procedure does not 
justify requiring objectors to annually renew their objector 
status; and that the remedy in these cases must be a nationwide 
expungement, notification, and 
a reimbursement for any em-
ployee who, within the 10(b) pe
riod has had his status flipped 
from objector to nonobjector as a result of his silence. 
The Respondent on brief contends that a union breaches the 
duty of fair representation when its conduct toward a member 
of the bargaining unit is arbitrary, discriminatory, or in bad 
faith; that ﬁ[a] union™s conduct can be classified as arbitrary 
only when it is irrational, when 
it is without a rational basis or 
explanation,ﬂ 
Marquez v. Screen Actors Guild, Inc., 
525 U.S. 33, 44, 45Œ46 (1988); that just after the 1988 
Beck
 decision was 
issued, the General Counsel announced its position in Novem-
ber 1988, stating that ﬁa union can
 require nonmembers to file 
new objections . . . each year,ﬂ GC Memorandum 88-14, p. 3 
(November 15, 1988); that in 
California Saw & Knife Works
, the Board indicated that the ﬁrequirement that 
Beck
 objectors be 
registered annually is not alleged to be unlawful by the General 
Counsel, [and] [w]e note that cour
ts have approved the annual 
objection requirement in the NLRA, RLA, and public sector 
contextﬂ;
16 that the legal analysis in ascertaining a duty of fair 
representation breach is different from an analysis of a violation 
of a Section 7 right in that the 
former, as noted above, affords a 
                                                           
15 This argument appears to mean that Charging Parties™ attorneys do 
not view the physical writing of a lett
er or the physical filling out of a 
form by the Charging Parties and mailing it to the Union to be a burden 

since this is what they are recommen
ding as an alternative. That being 
the case, apparently the Charging Par
ties™ attorneys are arguing that the 
burden on the Charging Parties is limited to keeping track of their hire 

date and a 30-day period which is linke
d to the hire date anniversary. 
16 320 NLRB 224, 236 fn. 62, enfd. sub nom. 
Machinists v. NLRB
, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB,
 525 U.S. 813 (1998). The Board cited 
Abrams,
 Kidwell,
 and 
Tierney, 
supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 528 
union a wide range of reasonableness, 
Marquez and 
Vaca v. 
Sipes, 386 U.S. 171, 177 (1967); that by framing the complaint 
as a duty of fair representati
on breach, the General Counsel 
concedes that the Section 7 right to become and remain a 
Beck
 objector is qualitatively different from the Section 7 right to 
resign from membership; that the right to resign membership is 
an unfettered right, while the right to be a 
Beck
 objector may be 
limited so long as the restrictions are not arbitrary, discrimina-
tory or imposed in bad faith; that
 Federal courts have ruled that 
the annual renewal requirement does not breach the duty of fair 
representation; and that the Sixth Circuit in 
Tierney,
 supra at 
1506, stated as follows: 
 Since 
Hudson
 [Chicago Teachers Union Local No. 1, AFT, 
AFLŒCIO v. Hudson,
 475 U.S. 292 (1986)] places the burden 
of objection upon the employees (as contrasted to burden of 
proof), we do not consider unreasonable the plan™s provision 
that each member be required to
 object each year so long as 
the union continues to disclose what it must before objections 
are required to be made. 
 Respondent further contends that the court in 
Abrams,
 at 1381 
and 1382, citing 
Tierney and 
Machinists v. Street,
 367 U.S. 
740, 774 (1961), stated that ﬁ[t]he
 annual renewal requirement 
is permissible in light of the 
Supreme Court™s instruction that 
‚dissent is not to be presumed
Šit must affirmatively be made 
known to the union by the dissenting employeeﬂ; that the court 
at 1382 in 
Abrams, citing Tierney, stated that ﬁwe do not con-
sider unreasonable the provision th
at each member be required 
to object each year so long as the union continues to disclose 
what it must before objections are required to be madeﬂ;
17 that 
other Federal courts have found the annual requirement unlaw-
ful in nonduty of fair representati
on cases and in different legal 
contexts; that 
Shea v. Auto Workers, 
154 F.3d 508 (5th Cir. 
1998), Seidemann &
 Lutz v. Auto Workers,
 121 F.Supp.2d 498, 
506 (E.D. Vir. 2000), rest on scrutiny under the First Amend-
ment which is signifi
cantly more rigorous 
and less differential 
than a duty of fair representatio
n review; that because the First 
Amendment does not apply to ag
ency fee objection procedures 
under the NLRA, 
White v. Communication Workers, Local 
13000, 370 F.3d 346 (3d Cir. 2004), the Board has rejected the 
proposition ﬁthat precedent under public sector labor law and 
the RLA grounded in constitutiona
l considerations are binding 
in the context of the NLRA,ﬂ 
California Saw, 
supra at 227; that 
consequently federal judicial precedent supports Respondent™s 
procedure; that Respondent cannot be accused of bad faith for 
following an annual objection procedure that had been express-
ly approved by the Office of the General Counsel and the 
courts, Electrical Workers v. NLRB
, 41 F.3d 1532, 1538 (D.C. 
Cir. 1994); that despite the protestations of the Charging Par-
ties, the burden of sending one letter
 annually, at a date that has 
been clearly identified, is minimal, if not inconsequential; that 
                                                           
17 Respondent cites 
Price v. Auto Workers
, 722 F.Supp. 933, 938, 
940 (D. Conn. 1989), affd. 927 F.2d 88 (2d Cir. 1991), cert. denied 502 
U.S. 905 (1991), where the court upheld an annual renewal requirement 

noting that ﬁ[t]he Union™s new objection procedures, . . . closely track 
guidelines established in a recent internal NLRB memorandum (Memo-
randum GC 88-14, Guidelines Concerning 
CWA v. Beck,
 NLRB Office 
of the General Counsel, Nov. 15, 1988).ﬂ 
California Saw
 sanctions 30-day window periods in the regula-
tion of the filing of employee 
Beck
 objections; that the ﬁgotchaﬂ 
argument lacks merit in that objectors are clearly advised of the 
date for renewing an objection, 
they are given ample time to 
renew their objections, and as Jury
 testified in practice when an 
employee belatedly renews his 
or her objection the Union has 
tended to renew that objection status prospectively from the 
renewal; that Respondent™s proc
edure cannot be found arbitrary 
when Respondent follows the gui
delines established in GC 
Memorandum 88-14 which prescribed an annual objection 
procedureŠa procedure whereby the Union annually recalcu-
lates the amount charged to objec
tors, annually provides objec-
tors with notice of the objection right, and, as an integral com-
ponent of this annual objection procedure, ﬁrequire[s] non-
members to file new objections . . . each year,ﬂ GC Memoran-
dum 88-14, p. 3; that the Board cannot fault the Respondent for 
using a procedure that was upheld long before the General 
Counsel changed its position, 
Marquez v. Screen Actors Guild, 
525 U.S. 33, 46 (1998); that a union™s reliance on prior deci-
sions or other precedent cannot be viewed as arbitrary conduct, 
at least not until the Board has ruled on the issue; that because 
Respondent gives an annual 
Beck
 notice to existing objectors, 
along with information such as audits and reports, it is not un-
reasonable to require the objector to mail in a letter once a year; 
that by providing for an annu
al objection, the Respondent™s 
procedure gives it reasonable a
ssurance that only employees 
who are moved by an objection to providing financial support 
to activities not germane to collective bargaining will be enti-
tled to pay a reduced agency fe
e; that since the Respondent™s 
expenditures change each year, it is appropriate to ask an objec-
tor to bear that in mind; that
 the renewal requi
rement provides 
some assurance to the Respondent 
to be certain that it is not 
paying amounts to persons who ar
e no longer employed within 
covered bargaining units, whethe
r such persons leave employ-
ment due to a plant closure, la
yoff, retirement, or resignation; 
that it is not irrational for the Respondent to seek to avoid mak-

ing advanced reduction payments to persons who no longer are 
subject to union security fee withholding; that the Respondent™s 
annual renewal requirement is lawful since it serves legitimate 
purposes; and that the Respondent
™s policies regarding checkoff 
authorization/membership ve
rsus nonmember objections are 
not inconsistent but based on di
fferences in the law and how 
these matters are regulated. 
Analysis 
The issue presented here is whether the Union breached its 
duty of fair representation and thereby violated the Act. 
In 1944 the duty of fair repr
esentation originated with 
Steele 
v. Louisville & Nashville Railroad, 
323 U.S. 192 (1944), under 
the Railway Labor Act (RLA). 
In 1953 the United States Supreme Court, in ruling on the 
duty of fair representation for 
the first time under the National 
Labor Relations Act (NLRA or the Act), indicated: 
 [T]he authority of bargaining representatives . . . is not abso-
lute as recognized in 
Steele
. . . .  Their statutory obligation to 
represent all members of an appropriate unit requires them to 
make an honest effort to serv
e the interests of all of those 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 529
members without hostility to any. [
Ford Motor Co. v. Huff-
man, 345 U.S. 330, 337 (1953).] 
 In 1961, the United States Supreme Court in 
Machinists v. 
S.B. Street,
 367 U.S. 740 (1961), held that that section of the 
RLA authorizing a union shop denies a union, over an employ-
ee™s objection, the power to use his exacted funds to support 
political causes which he opposes
. At 774, the Court indicated 
that ﬁdissent is not to be pr
esumedŠit must affirmatively be 
made known to the union by the dissenting employee.ﬂ 
In 1962, the Board, in 
Miranda Fuel Co.
, 140 NLRB 181 
(1962), first recognized that a breach of the duty of fair repre-
sentation was an unfair labor practice, as here pertinent, under 

Section 8(b)(1)(A) of the Act.
18 In 1967, the United States Supreme Court in 
Vaca v. Sipes
, 386 U.S. 171, 177 (1967), ruled that: 
 [T]he exclusive agent™s statutory authority to represent all 

members of a designated unit 
includes a statutory obligation 
to serve the interests of all members without hostility or dis-
crimination toward any, to exer
cise its discretion with com-
plete good faith and honesty, and to avoid arbitrary conduct     
. . . . 
 In 1986, the United States Supreme Court in 
Chicago Teach-ers AFT Local 1 v. Hudson
, 475 U.S. 292, 306 (1986), indicat-
ed: 
 In Abood
, we reiterated that the nonunion employee has the 
burden of raising an objection, but that the union retains the 
burden of proof: ﬁ‚Since the unions possess the facts and rec-
ords from which the proportion 
of political to total union ex-
penditures can reasonably be calculated, basic considerations 
of fairness compel that they, not the individual employees, 
bear the burden of proving such proportion.™ﬂ 
Abood 
[v. De-
troit Bd. of Edu.
], 431 U.S. at 239Œ240 fn. 40, . . . [unofficial 
citation and citation of the orig
inal source of the quoted lan-
guage omitted] (1963).
16 _________________ 
16 The nonmember™s ﬁburdenﬂ is simply the obligation to make his ob-
jection known. See 
Machinists v. Street,
 367 U.S. [740] at 774 (1961) 
. . . (ﬁ[D]issent is not to be presumed - it must affirmatively be made 
known to the union by the dissentin
g employeeﬂ) . . . [unofficial and 
additional citation omitted]. 
 In 1987 the United States Sixth 
Circuit Court of Appeals in 
Tierney v. City of Toledo,
 824 F.2d 1497, 1506 (6th Cir. 1987), 
a case involving nonunion member police officers who did not 
want part of their required serv
ice fees to the union to be con-
tributed to political candidates 
and causes unrelated to the un-
ion™s duty as exclusive bargai
ning representative, concluded 
that: 
                                                            
18 The United States Second Circuit Court of Appeals reversed the 
Board at 326 F.2d 172 (2d Cir. 1963), without ruling on whether the 

Board was correct in finding that a br
each of the duty of fair representa-
tion was a violation of the Act. Over 20 years later, the Second Circuit 
in NLRB v. Teamsters Local 282
, 740 F.2d 141 (2d Cir. 1984), found 
that a union™s breach of the duty of 
fair representation violates Sec. 
8(b)(1)(A) of the Act. 
Since 
Hudson places the burden of objection upon the 
employees (as contrasted to burden of proof), we do not 
consider unreasonable the pl
an™s provision that each 
member be required to object each year so long as the un-
ion continues to disclose what
 it must before objections 
are required to be made. 
 In June 1988, the United St
ates Supreme Court in 
Communi-cations Workers v. Beck
, 487 U.S. 735 (1988), held that, as here 
pertinent, that section of the 
NLRA which permits an employer 
and a union to enter into an agreement requiring all employees 
in a bargaining unit to pay periodic union dues and initiation 
fees as condition of continue
d employment, whether or not 
employees otherwise wish to 
become union members, does not 
also permit the union, over obj
ections of dues-paying nonmem-
ber employees to expend funds 
so collected on 
activities unre-
lated to collective-bargaining activities. 
In November 1988 the General Counsel issued a memoran-
dum, GC Memorandum 88-14, and 
on page 3 thereof indicated 
ﬁa union can require nonmembers 
to file new objections . . . 
each year.ﬂ 
In 1990, a United States District court in 
Kidwell v. Trans-
portation Communications International Union
, 731 F.Supp 
192, 205 (D. Md. 1990), indicated as follows: 
 The Court finds that the requirements for the annual renewal 
of objections and the 30-day
 window for making objections 
are not unduly restrictive of plaintiffs™ rights. These are rea-
sonable requirements of notice, 
since objections are not to be 
presumed on an on-going basis. The employee has the burden 
of notifying the union of 
his or her objection. See
 Street
, 367 
U.S. at 774 . . . (ﬁ[D]issent is not to be presumedŠit must af-
firmatively be made known to the union by the dissenting 
employee.ﬂ) Moreover, an employee who previously objected 
may have a change of heart and choose not to exercise his or 
her right to object in future years. See 
Tierney
, 824 F.2d at 
1506 (annual objection requir
ement not unreasonable). 
 When this decision was appealed, the United Sates Fourth Cir-
cuit Court of Appeals at 946 F.2d 283 (4th Cir. 1991), reversed 
the district court™s conclusion as
 to the right of a union member 
in an agency shop to pay less than full dues but affirmed the 
district court™s disposition of th
e remaining issues. The Fourth Circuit at 285 noted that: 
 [T]he union . . . in an agency shop may arrange to collect the 

costs of collective bargaining from all employees, but may not 
compel objecting nonmember em
ployees to pay for union ac-
tivities other than those related to collective bargaining. The 

union thus must have an object
ion procedure with respect to 
noncollective bargaining activi
ties available to nonmembers. 
 For example, under the union™s current procedure, in each 
calendar year, for thirty days after receiving an April notice, 
nonmember employees may object 
to the expenditure of their 
fees on activities unrelated to collective bargaining. 
 At 286, the Fourth Circuit noted th
at ﬁ[t]he judge also held that 
the union™s procedure for handli
ng objections was permissible  
. . . .ﬂ At 287, the court noted that ﬁ[t]he plaintiffs . . . have not 
appealed from the judge™s conclusion that the procedures did 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 530 
not violate the union™s duty of fair representation.ﬂ And finally 
at 306 the Fourth Circuit indicated: 
 The judgment is REVERSED as to whether a union member 

can object to paying the portion 
of union dues attributable to 
noncollective bargaining ac
tivities, and otherwise 
AFFIRMED. 
 In March 1991 the United States Supreme Court in 
Air Line Pilots Assn. International v. O™Neill,
 499 U.S. 65, 67 (1991), 
indicated: 
 We hold that the rule announced in 
Vaca v. Sipes
, 386 U.S. 
171, 190 . . . (1967)Šthat a union breaches its duty of fair 
representation if its actions are 
either ﬁarbitrary, discriminato-
ry, or in bad faithﬂŠapplies to
 all union activity, including 
contract negotiation. We furthe
r hold that a union™s actions 
are arbitrary only if, in light of the factual and legal landscape 
at the time of the union™s actions, the union™s behavior is so 
far outside a ‚wide range of reasonableness,™ 
Ford Motor Co. 
v. Huffman
, 345 U.S. 330, 338 . . . (1953), as to be irrational. 
 In 1993, a United States District court in 
Abrams v. Commu-
nication Workers
, 818 F.Supp. 393, 399 (D.D.C. 1993), indi-
cated: 
 CWA™s duty of fair representa
tion is a duty that is ju-
dicially implied from its stat
utory duty-under 29 U.S.C. §§ 
158(a)(3), 159 to represent all bargaining unit employees 
of a particular employer. See 
Steele v. Louisville & Nash-
ville R. Co.
, 323 U.S. 192, 202 . . . (1944). This duty re-
quires a union to ﬁrepresent fair
ly the interests of all bar-
gaining-unit members during the negotiation, administra-
tion, and enforcement of collective bargaining agree-
ments.™ 
International Bhd. of 
Elec. Workers v. Foust
, 442 U.S. 42 . . . (1979) 
A breach of a union™s duty of fair representation oc-
curs only when a union™s conduct toward a member of the 
collective bargaining unit is ﬁarbitrary, discriminatory, or 
in bad faith.ﬂ 
Vaca v. Sipes
, 386 U.S. 171, 190 . . . (1967); 
Price v. Int™l Union, UAW, 
927 F.2d 88, 92 (2nd Cir. 
1991). This standard applies to a union™s contract admin-
istration, enforcement, and ne
gotiation, as well as any oth-
er instances where a union acts in a representative role. 
Air 
Line Pilots v. O™Neill
, 499 U.S. 65 . . . (1991). Under this 
standard, the court™s review 
of CWA™s actions must be 
highly deferential. 
Id.
 The court can find a breach of this 
duty only if CWA™s actions ﬁcan 
be fairly characterized as 
so far outside a ‚wide range of reasonableness,™ . . . that 
[those actions] are wholly ‚irra
tional™ or ‚arbitrary.™ﬂ (cita-
tion omitted).  . . . . 
 In 
Hudson
, the Supreme Court applied a higher, consti-
tutional standard of scrutiny to the procedures that the union 
there used  to exact funds fr
om nonmembers, but the Supreme 
Court did so because the employees involved worked in the 
public sector. The union involved was the Chicago Teachers 
Union, and it had the approval of the Chicago Board of Edu-
cation to be the exclusive collective bargaining agent for the 
Board™s educational employees. 
Hudson
, 475 U.S. at 294. . . . 
As this court already has concluded, no such state action ex-
ists in this case. 702 F.Supp. at 921Œ923. In the absence of 
state action, the court has no basis for imposing 
Hudson™s
 heightened constitutional review. 
 At 400, the court indicated: 
 The duty of fair representation allows a wide range of reason-

ableness. 
O™Neill. . . .
 Such a reasonableness standard is not 
equivalent to ﬁthe stringent tests applied in the First Amend-
ment context.ﬂ 
United Steelworkers of America v. Sadlowski, 
457 U.S. 102, 111 (1982). . . . [footnote omitted.] 
 And at 403 the court indicated: 
 [The] . . . fourth argument is that CWA violates its du-
ty of fair representation by requiring nonmembers to ob-
ject to the agency fee each year and by limiting the objec-
tion period to just a few months. Plaintiffs rely on 
Hudson and Railway Clerks v. Allen
 [373 U.S. 113 (1963)] for this 
position. The cases plaintiffs rely upon for this position are 
inapposite at best. 
Hudson does not support plaintiffs™ claim. If anything 
Hudson supports CWA™s position that nonmembers have 
the obligation of making their objection known. 
Hudson 475 U.S. at 306. . . . The footnote 
that plaintiffs cite to in 
Hudson . . . states that ﬁ‚[d]issent 
is not to be presumed - it 
must affirmatively be made known to the union by the dis-
senting employee.™ﬂ 475 U.S. at 306 . . . citing 
Railway Clerks v. Allen
, 373 U.S. at 119. . . . This statement sug-
gests that CWA is within its rights to require annual objec-
tions. In Railway Clerks v. Allen
, the Supreme Court stated 
that by filing a complaint against the union the nonmem-
bers sufficiently had made th
eir objection known. 373 U.S. 
at 119 n. 6. . . . Plaintiffs also
 try to use this statement in 
support of their claim. In
 Allen
, however, the union had 
not established an objection sy
stem and the filing of a le-
gal action was the nonmembers 
only recourse. That factual 
distinction makes 
Allen
 unsupportive of plaintiff™s posi-
tion.10 CWA™s requirement that nonm
embers repeat their ob-
jections every year during a sp
ecific time period provides 
an efficient yet fair system for objection. Because objec-
tion is not to be presumed, 
Street, 367 U.S. at 774 . . ., 
CWA has a valid basis for requiring yearly objections. Nor 
can the objection period be never ending if CWA wishes 
to resolve nonmembers™ disput
es, tally its budget, and put 
the advance reduction process into motion. [footnote omit-
ted] CWA™s procedure is not arbitrary but reasoned, and 

its basis in law shows the proc
edure also is not discrimina-
tory or in bad faith. The court concludes that CWA™s re-
quirement of annual objecti
ons during a limited window 
period does not violate its dut
y of fair representation. 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 531
__________ 
10 If anything, 
Allen
 supports CWA™s requirement of repeated objec-
tions because there the Supreme Court concluded that those who filed 
the complaint had to repeat those ob
jections through testimony if their 
objections were to survive to the end 
of the action. 373 U.S. at 119. . . . 
 In 1994, a United States District court in 
Electrical Workers 
v. NLRB
, 41 F.3d 1532 (D.C. Cir. 1994), in reviewing a Board 
order holding that a union breached its duty of fair representa-
tion by in bad faith maintaining a union security agreement 
which the Board viewed as am
biguous retroactively after the 
Board reversed longstanding NL
RB policy, indicated at 1534: 
 [W]e find no substantial evidence, indeed no evidence what-
soever, to support the Board™s conclusion that the union acted 
in bad faith merely by maintaining a union-security provision 
that was in conformity with longstanding, well-established 
Board precedent. Because there is no evidence in the record to 
support the Board™s finding of bad faith, we find no basis for a 
duty-of-fair representation violation in this case. . . . 
The Board is free to reconsider its policy regarding the 
permissible scope of union-secu
rity agreements, with an 
eye toward requiring unions to give full disclosure to em-
ployees regarding their right to decline union ﬁmember-
ship.ﬂ In fact, from this date forward unions are on notice 
that they risk breaching their duty of fair representation if 
they adopt union-security provisions of the sort at issue 
here without appropriate ﬁ
noticeﬂ to employees who are 
covered by such provisions. In the instant case, however, 
we hold that no violation occurred because the Union™s ac-
tions were fully consistent with established law. 
 At 1537 and 1538, the court indicated: 
 A bad-faith violation of the du
ty of fair representation ﬁre-
quires a showing of fraud, or deceitful or dishonest action.ﬂ 
Mock v. T.G. & Y. Stores Co. 
971 F.2d 522, 531 (10th Cir. 
1992). Courts have applied a ﬁdemanding standardﬂ for find-

ing bad faith under the duty of fair representation, 
Swatts v. 
United Steelworkers
, 808 F.2d 1221, 1225 (7th Cir. 1986), re-
quiring a union™s actions toward unit employees to be ﬁsuffi-
ciently egregious or so intentionally misleading [as] to be in-
vidious,ﬂ 
O™Neill v. Air Line Pilots Ass™n. Int™l
, 939 F.2d 
1199, 1203 (5th Cir. 1991) (internal quotation omitted); see 
also 
Alicea v. Suffield Poultry, Inc.
, 902 F.2d 125, 130 (1st 
Cir. 1990) (requiring for bad-faith violation of duty of fair 
representation ﬁserious misrepresentations that lack rational 
justification or are improperly motivatedﬂ). 
 In June 1995, a United States District court in 
Nielsen v. Ma-
chinists Local Lodge 2569
, 895 F.Supp. 1103, 1114Œ1115 
(N.D. Ind. 1995) indicated: 
 Further support for the Union Defendant™s position is found in 

Kidwell v. Transportati
on Com Intern. Union
, 731 F.Supp. 
192 (D. Md. 1990), in which the court held that the annual re-
newal of objections and the thirty-day window for objecting 
to the Union™s proposed fee were not ﬁunduly restrictive of 
plaintiffs rights
.ﬂ Id. at 205. 
 The court granted the Union™s motion for Summary Judgment 
holding that a window period does not violate the union™s duty 
of fair representation. Plaintiff Nielsen™s Motion for Summary 
Judgment was denied. 
In July 1995 a United States Court of Appeals in 
Abrams v. 
Communications Workers
, 59 F.3d 1373, 1381Œ1382 (D.C. Cir. 
1995), indicated: 
 Finally, the employees argue that CWA™s objection procedure 

violates its duty of fair representation by requiring them to ob-
ject within a limited ﬁwindow periodﬂ each year and to renew 
their objections annually. As di
d the district court and other 
courts considering similar union procedures,
11 we find neither 
procedure unduly burdensome. Re
garding the window period, 
ﬁ[t]he union, as well as the employees, have an interest in the 

prompt resolution of obligati
ons and disputes. The . . . win-
dow facilitates prompt resoluti
on and leaves no doubt as to 
the timing of the requirement for an objection.ﬂ 
Kidwell v. 
Transportation Communications Int™l Union, 
731 F.Supp. 
192, 205 (D. Md. 1990), aff™d in part and rev™d in part on oth-
er grounds, 946 F.2d 283 (4th Cir. 1991), cert. denied, 503 
U.S. 1005 . . . (1992). [footnote 
omitted] Similarly, the annual 
renewal requirement is permissible in light of the Supreme 
Court™s instruction that ﬁdissent is not to be presumedŠit 
must affirmatively be made k
nown to the union by the dis-
senting employee.ﬂ 
Street
, 367 U.S. at 774. . . . ﬁWe do not 
consider unreasonable the [policy] provision that each mem-
ber be required to object each year so long as the union con-
tinues to disclose what it must before objections are required 
to be made.ﬂ 
Tierney v. City of Toledo,
 824 F.2d 1497, 1506 
(6th Cir. 1987). 
 __________ 
11 818 F.Supp. at 403. . . . 
In 1995, the Board in 
California Saw & Knife Works
, 320 
NLRB 224, 236 fn. 62 (1995) indicated: 
The IAM™s [International Association of Machinists and 
Aerospace Workers, AFLŒCI
O] requirement that 
Beck objec-
tions be registered annually is 
not alleged to be unlawful by 
the General Counsel. We note that courts have approved the 
annual objection requirement in the NLRA, RLA, and public 
sector context. See 
Abrams v. Communication Workers, 
supra, 
59 F.3d at 1381; 
Kidwell v. Transportation Communications 
Union, supra, 731 F.Supp. at 205; 
Tierney v. City of Toledo, 
824 F.2d at 1506. 
 There the Board concluded that, as alleged by the General 
Counsel, the window period involv
ed in that caseŠas it applied 
solely to individuals who resi
gn their union membership after 
the expiration of the window peri
od, effectively operated as an 
arbitrary restriction on the right to be free to resign from union 
membership. 
In 1996, the United States Seventh Circuit Court of Appeals 
in Nielsen v. Machinists Local Lodge 2569,
 94 F.3d 1107, 
1116Œ1117 (7th Cir. 1996), in affirming the judgment of the 
aforementioned district court in its entirety, utilized some lan-
guage which in the situation at 
hand may be instructional. The 
court indicated:  It is not unreasonable for a union to require existing 
members or full fee nonmembers
 to voice their objections 
in a timely fashion and to be aware that the price of not 
doing so will be to wait at most ten or eleven months be-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 532 
fore implementing their new status. 
Life is full of deadlines 
and we see nothing particularly onerous about this one.
 When people miss the deadline for filing an appeal to this 
Court, their rights can be lost forever, not just for eleven 
months, but that does not ma
ke time limits for filing ap-
peals in violation of the law. Other courts that have con-
sidered ﬁwindow periodsﬂ have 
come to the same conclu-
sion. See 
Abrams, 59 F.3d . . .; Tierney . . . 824 F.2d . . .; 
Kidwell . . . 731 F.Supp. . . . 
The Board™s position in this respect has been incon-
sistent. In the 
General Counsel™s Guidelines Concerning 
CWA v. Beck
 it stated clearly that ﬁif the union has a ‚time 
window™ for filing objections, the notice must set forth 
that information and the time 
period must be reasonable.ﬂ  
. . . The obvious implication of 
this statement is that at 
least some ﬁwindow periodsﬂ ar
e permissible. In its more 
recent decision in 
California Saw and Knife Works,
 how-
ever, the Board found that the IAM™s January ﬁwindow 
periodﬂ operated as an arbitrary restriction on the right to 
be free to resign from union membership and this violated 
the duty of fair representation. 320 NLRB . . . [224] 
(1995).  The Board™s position in 
California Saw and Knife
, however, gives no weight at all to the union™s legitimate 
administrative needsŠindeed, it almost requires the union 
to find the system that imposes the least restriction on 
Beck
 rights possible. 
Such exacting scrutiny is inconsistent 
with Vaca and O™Niell, which require us to uphold the un-
ion™s actions as long as they fall within a generous range 
of reasonableness.
 Because the IAM has offered valid ad-
ministrative justifications for its system here, we conclude 
that it has not violated its duty of fair representation by 
imposing an annual ﬁwindow pe
riodﬂ for registering fee 
objections. [Emphasis added.] 
 In January 1997 the United States Sixth Circuit Court of Ap-
peals in 
Michigan State AFL
ŒCIO v. Miller
, 103 F.3d 1240, 1243Œ1244 (6th Cir. 1997), indicated: 
 In 1990, the Supreme Court ruled that prohibiting corpora-
tions, but not labor unions, fr
om making political expendi-
tures from their general treasuries does not violate the Consti-
tution. See 
Austin v. Michigan Chamber of Commerce
, 494 
U.S. 652, 660Œ666 . . . (1990). 
 The Chamber [Michigan Chamber of Commerce] then 
shifted its focus from litigation to legislation, seeking to 
have the statutory restrictions
 on corporate political ex-
penditures applied to unions as
 well. With the Chamber™s 
support, Michigan™s legislat
ure in May of 1994 enacted 
Public Act 117, amending its
 Campaign Finance Act, 
Mich, Comp. Laws Ann. §§ 169.201Œ282 (West 1996). 
See 1994 Mich. Pub. Acts 117. 
 The involved union plaintiffs, as
 here pertinent, challenged 
labor unions being required to
 obtain affirmative consent at 
least once a year from members making contributions to a sepa-
rate segregated fund by means of an automatic payroll deduc-
tion. As here pertinent, the court ruled that the statute requiring 
labor unions to obtain affirmative consent at least once per year 
from members utilizing automatic payroll deduction to make 
contributions to a political cont
ribution fund did not violate the 
First Amendment, under an intermediate scrutiny analysis. 
In September 1998 the United States Fifth Circuit Court of 
Appeals in 
Shea v. Machinists
, 154 F.3d 508 (5th Cir. 1998), 
which involved airline employees subject to RLA, ruled against 
the involved union with respect to the requirement that an ob-
jector annually renew his or he
r objection status. In taking this 
action the Fifth Circuit reversed the lower Federal court, the 
United States District Court for th
e Northern District of Texas, 
which found that IAM™s procedures do not violate the union™s 
duty of fair representation and had entered summary judgment 
in favor of the union. The Fifth 
Circuit at 514 indicated that 
ﬁsince 
Abood [v. Detroit Bd. of Edu.
], 431 U.S. 209 (1977), it is 
clear that there is no legal reason to require more than a written, 
continuing objection to all expenditures or activities not ger-
mane to collective bargaining
.ﬂ At 515, the court indicated 
 The objection procedure at issue in this case fails to meet the 
Hudson standard [
Chicago Teachers Union v. Hudson
, 475 
U.S. 292 (1986)]; it does not minimize the infringement. The 
current procedure is cumbersome to both the union and the 
objecting employees because it 
requires annual computer en-
tries. If the IAM recognized continuing objections made ex-
pressly and in writing, the employee would notify the union 
only once and neither the union 
nor the individual would be 
bothered with the annual database entries. 
 . . . . 
 Certainly the procedure that least interferes with an employ-

ee™s exercise of his First Amendment rights is the procedure 
by which an employee can obj
ect in writing on a continuing 
basis. 
 The court went on to explain why it did not agree with the Sixth 
Circuit in Tierney,
 the D.C. Circuit in
 Abrams,
 the Maryland 
District court in 
Kidwell, and the Seventh Circuit in 
Nielsen (apparently to the extent that that
 court relied on the duty of fair 
representation to decide that ca
se). Also, the court indicated 
that both 
Nielsen and 
California Saw & Knife Works
 are distin-
guishable from the current case because they were decided 
under the NLRA; and that some Supreme Court decisions may 
have arguably indicated that under the NLRA there is not suffi-
cient state action to trigger constitutional protections. At 516 
and 517 the court in 
Shea indicated: 
 Because the RLA is subject to constitutional limits, a review-
ing court may properly invoke the protections of the First 
Amendment and need not rely on the arguably weaker DFR 
[duty of fair representation] standard. For this reason we apply 
the 
Hudson
 First Amendment standard rather than the DFR 
standard. 
 The district court in this case, however, did not follow 
Hudson, and instead reviewed the objection procedures 
under the DFR standard. Under the DFR, the court found 
that the objection procedure mu
st be upheld because it is 
not arbitrary, discriminatory, or in bad faith towards the 
objecting nonunion employees. Th
e lower court™s reliance 
on the DFR standard is mispl
aced. First the DFR standard 
is not the appropriate standard of review in this case, and 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 533
second, even if the DFR were the appropriate standard, the 
annual objection require
ment violates it. 
Since the union can give no justification of this annual 
objection procedure, and since 
it is more cumbersome and 
less efficient than a system that allows continuing written 
general objections, the proce
dure is unreasonable and arbi-
trary. It is an unnecessary and arbitrary interference the 
employees™ First Amendment rights that fails to meet the 
union™s duty of fair representation as it has been defined in 
Vaca and O™Neill. . . . 
More fundamentally, we re
main unconvinced that the 
union™s objection procedures should even be reviewed un-
der the DFR standard. Even though other union shop cases 
have been decided under the DFR, we will not apply the 
DFR standard in this case. 
 . . . . 
 But this is a dispute between the union and the objecting em-

ployees that does not require us to second-guess the union™s 
judgment. . . . Rather we are called upon to protect the free 
speech rights of objecting employees from intrusive union 
procedures. 
  . . . . 
 We hold that the IAM™s procedure violates 
Hudson™s re-
quirements that the First Amendment infringement be mini-
mized. Alternatively, we hold that the annual objection re-
quirement violates the IAM™s duty of fair representation. 
 In November 1998 the United States Supreme Court in 
Marquez v. Screen Actors Guild, Inc.
, 525 U.S. 33, 45Œ46 
(1998), which involves the issue of whether a union breached 
its duty of fair representation merely by negotiating a union 
security clause that tracks the language of Section 8(a)(3) of the 
NLRA, indicated:  That our holding in 
Beck did not alter the standard for 
finding conduct ﬁarbitraryﬂ is confirmed by our decision in 
Air Line Pilots
. In this case, decided three years after 
Beck
, we specifically considered the appropriate standard for 
evaluating conduct under the ﬁarbitraryﬂ prong of the duty 
of fair representation. We held that under the ﬁarbitraryﬂ 
prong, a union™s actions breach 
the duty of fair representa-
tion ﬁonly if [the union™s conduct] can be fairly character-
ized as so far outside a ‚wide range of reasonableness™ that 
it is wholly ‚irrational™ or ‚arbitrary.™ 499 U.S. at 78 . . . 
(quoting Ford Motor Co. v. Huffman
, supra at 338 . . .). 
This ﬁwide range of reasonablenessﬂ gives the union room 
to make discretionary decisions
 and choices, even if those 
judgments are ultimately wrong. 
 In 2000 the United States Distri
ct Court for the Eastern Dis-
trict of Virginia in 
Lutz v. International Association of Machin-
ists & Aerospace Workers
, 121 F.Supp. 498 (E.D. Va. 2000), 
which involved airline nonunion employees subject to RLA 
challenging union policy requir
ing nonmembers to submit their 
objections to paying fees unrelated to costs of collective bar-
gaining each year rather than permitting continuing objections, 
indicated that the IAM reject
ed continuing objections and 
would not even accept them as an objection for the year they 
were submitted.
19 At 504 and 505, the court indicated: 
 The threshold merits determination is whether the an-
nual objection procedure is subject to scrutiny under the 
First Amendment or the DFR. 
This is not an inconsequen-
tial determination as scrutiny under the First Amendment 
is significantly more rigorous and less deferential than 
DFR review. [footnote omitted] 
 At 507, the court indicated: 
 In sum, the annual objecti
on requirement fails First 
Amendment scrutiny because th
e requirement is without 
valid justification and impos
es an undue burden that cre-
ates a risk that funds ﬁwill be used . . . to finance ideologi-
cal activities unrelated to collective bargaining.ﬂ 
Hudson, 475 U.S. at 305. . . .
27 Accordingly, because the procedure 
is in violation of the 
nonmembers™ First Amendment rights, summary judgment shoul
d be granted in favor of 
the [employee] plaintiffs. 
__________ 
27 The IAM also argues that the annual objection requirement is justi-
fied because the Supreme Court placed
 the burden of objecting on the 
employee. See 
Street
, 367 U.S. 740. . . . This argument fails because 
there is an important difference between placing the burden of objec-

tion on an employee and imposing yet a further restriction that makes 
the burden onerous. An employee™s burden to make an affirmative ob-
jection may easily be satisfied through submission of a continuing ob-

jection. 
 The General Counsel indicates on brief that ﬁ[u]ntil 2003, 
the General Counsel had never take
n the position that an annual 
renewal requireme
nt for nonmember 
Beck
 objectors violated 
the Act.ﬂ General Counsel™s brief, page 12. 
In 2007, the United States Second Circuit Court of Appeals 
in Seidemann v. Bowen
, 499 F.3d 119, 124 (2d Cir. 2007), 
which involved a professor suing a public sector union, and the 
United States District Court for the Eastern District of New 
York granting the union summary judgment, indicated: 
 This Circuit has mandated that unions use ﬁnarrowly 
drawnﬂ objection procedures to protect the First Amend-
ment rights of agency fee payers, while allowing unions 
and government to pursue their 
needs in ﬁestablishing a ra-
tional system to consumma
te labor negotiations.ﬂ 
Andrews v. Educ. Ass™n of Cheshire,
 829 F.2d 335, 339 (2d Cir. 
1987). Although we have not 
required that objection pro-
cedures be the ﬁleast restrictiveﬂ means available, they 
must, nonetheless, be ﬁnarrowly drawnﬂ to comply with 
the  strictures imposed by 
Hudson. Andrews . . . 
at 339Œ
340; cf. 
Price v. Int™l Union UAW,
 927 F.2d 88, 92 (2d 
Cir. 1991) (distinguishing cases
 involving private employ-
ee unions from public sector union cases, where constitu-
tional concerns warrant the 
Hudson safeguards). The issue 
of principal concern to us in this case is whether requiring 
agency fee holders to object annually to payment of ex-
penses other than for costs 
of collective bargaining meets 
this mandate. 
                                                            
19 It appears that IAM elevated form over substance. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 534 
At 126 the court indicated ﬁ[w]e hold the annual objection re-
quirement imposed by PSC in this case is an unnecessary bur-
den on an employee™s exercise 
of First Amendment rights. See 
Hudson, 475 U.S. at 303. . . .ﬂ As indicated above, this case wi
ll be decided under the duty 
of fair representation standard. Of all the Federal courts which 
have considered the annual re
newal requirement, only three, 
Shea (the Fifth Circuit since the Federal District court in that 
case found in favor of the union under a duty of fair representa-
tion standard), Lutz, 
and Seidmann
 (the Second Circuit since 
the Federal District Court in 
that case granted the union sum-
mary judgment) have found against the unions involved in 
those cases. As pointed out by
 the General Counsel on brief, 
none of those three cases arose under the Act. Two of those 
three, 
Lutz and 
Seidmann, decided the issue on the basis of the 
more rigorous First Amendment st
andard which is not applica-
ble in the situation at hand. Only the Fifth Circuit in 
Shea,
 in 
deciding this issue using the First Amendment standard, in the 
alternative, spoke to the duty of
 fair representation standard. 
But as General Counsel on brief points out, the Fifth Circuit in 
Shea ﬁcontinued to infuse First Amendment principles into its 
analysis of the union™s duty of fa
ir representationﬂ in that the 
court at 517 stated that the an
nual objection procedure is an 
ﬁunnecessary and arbitrary interference with the employees™ 
First Amendment rights that fail
s to meet the union™s duty of 
fair representation. . . .ﬂ (GC Br., p. 19.)
 I agree with the Gen-
eral Counsel. Additionally, as noted above, the Fifth Circuit 
indicated at 517: ﬁ[s]ince the union can give no justification of 
this annual objection procedure, and since it is more cumber-
some and less efficient than a system that allows continuing 
written general objections, the procedure is unreasonable and 
arbitrary.ﬂ The Fifth Circuit at 517 goes on to indicate that in 
duty of fair representation cases 
 A highly deferential standard of 
review is appropr
iate . . . be-
cause the court is being called u
pon to review the union™s per-
formance of union functions and should not substitute its own 
judgment of how a union should conduct its affairs. . . . To 
avoid over-reaching, courts must give great leeway to unions 
in cases concerning such disputes. But this is a dispute be-
tween the union and the objecting employees that does not re-
quire us to second-guess the un
ion™s judgment as exclusive 
bargaining representative. Rather we are called upon to pro-
tect the free speech rights of objecting employees from intru-
sive union procedures. 
 The Fifth Circuit does not explain how the fact that in the 
court™s opinion the union™s syst
em is cumbersome and less 
efficient equates with arbitrary 
under the duty of fair represen-
tation standard, namely the union™
s behavior is so far outside a 
wide range of reasonableness as to
 be irrational. While the Fifth 
Circuit professes not to second 
guess the union, this appears to 
be exactly what it did with respec
t to the duty of fair represen-
tation. In view of the above, it is questionable whether the Fifth 
Circuit™s reasoning with respect to
 the duty of fair representa-
tion can serve as precedent. If the position of the Fifth Circuit 
in Shea is not considered precedent regarding the duty of fair 
representation, then it has not been shown that any Federal 
court has found against a union, w
ith respect to the annual re-
newal requirement, utilizing th
e duty of fair representation 
standard.20 As pointed out by the parties, 
a number of administrative law 
judges have issued decisions on th
is issue. However, the Board 
has not yet decided a case on this issue, and it has not ruled on 
the exceptions to any of these administrative law judges™ deci-
sions. Therefore, the judges™ deci
sions are not precedent. Addi-
tionally, four of the five cite
d Administrative Law Judge deci-
sions concluded that the union involved did not show a legiti-
mate justification for the annual renewal requirement. As Gen-
eral Counsel points out on brief, in the instant case the union 
did show a justification for 
the annual renewal requirement. 
More specifically, counsel for 
the General Counsel on brief 
indicates:  Applying the above considerations to the instant case, 
no violation should be found, 
as Respondent has articulat-
ed a reasonable basis for its 
annual renewal requirement, 
and whatever slight burden suffered by Richards, Eche-
garay, and Yost in having 
to annually renew their objec-
tion is outweighed by the [Respo
ndent™s] justifications  . . . 
. [Counsel for GC Br., p. 21.] 
 As indicated by Administrative Law Judge Biblowitz in 
Auto 
Workers Local Union #376 (Colt™s Mfg. Co.)
, Case 34ŒCBŒ
2631, JD(NY)-06-08 (2008), the Board in denying cross mo-
tions for summary judgment, remanded the proceeding for a 
determination of the extent of
 the burden that the annual re-
newal requirement places on objectors and the legitimacy of the 
union™s asserted business justif
ication for the annual renewal 
requirement. The United States Supreme Court, as noted above, in 
Air 
Line Pilots Association, 
International v. O™Neill,
 499 U.S. 65, 
67 (1991), indicated: 
 We hold that the rule announced in 
Vaca v. Sipes
, 386 U.S. 
171 . . . (1967)Šthat a union breaches its duty of fair repre-

sentation if its actions are either ‚arbitrary, discriminatory, or 
in bad faith™Šapplies to all union activity, including contract 
negotiation. We further hold that a union™s actions are arbi-
trary 
only if
, in light of the factual and legal landscape at the 
time of the union™s actions, the union™s behavior is so far out-
side a ‚wide range of reasonableness,™ 
Ford Motor Co. v. 
Huffman, 345 U.S. 330, 338 . . . (1953), as to be irrational. 
[Emphasis added.] 
 Taking the last first, namely 
bad faith, the Charging Parties 
argue that the union is burdening their exercise of their Section 
7 rights for the sole purpose of dissuading them from exercising 

these very rights and options; that 
this is the very epitome of an 
action taken in bad faith by an exclusive representative; and 
that the annual renewal requirement only makes it difficult for a 
member to exercise the right to withdraw from the union. Re-
spondent submits on brief that it 
cannot be found to have acted 
in bad faith for following an annual objection procedure that 
has been expressly approved the Office of General Counsel and 
                                                           
20 It is noted that the Second Circuit in 
Seidemann
 on remand di-
rected the district court to address the issue of the State law duty of fair 

representation claim. 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 535
the courts.21 As found below, the burden on the Charging Par-
ties of the annual renewal is, at best, insignificant. The annual 
renewal requirement doe
s not make it difficult for a member to 
exercise the right to withdraw from the union. As noted above, 
the court in Electrical Workers v. NLRB
, 41 F.3d 1532, 1537, 
1538 (D.C. Cir. 1994), in reviewing a Board order holding that 
a union breached its duty of fair representation by acting in bad 
faith, indicated: 
 A bad-faith violation of the du
ty of fair representation ﬁre-
quires a showing of fraud, or deceitful or dishonest action.ﬂ 
Mock v. T.G. & Y. Stores Co., 
971 F.2d 522, 531 (10th Cir. 
1992). Courts have applied a ﬁdemanding standardﬂ for find-

ing bad faith under the duty of fair representation, 
Swatts v. 
United Steelworkers
, 808 F.2d 1221, 1225 (7th Cir. 1986), re-
quiring a union™s actions toward unit employees to be ﬁsuffi-
ciently egregious or so intentionally misleading [as] to be in-
vidious,ﬂ 
O™Neill v. Air Line Pilots Ass™n. Int™l
, 939 F.2d 
1199, 1203 (5th Cir. 1991) (internal quotation omitted); see 
also 
Alicea v. Suffield Poultry, Inc.
, 902 F.2d 125, 130 (1st 
Cir. 1990) (requiring for bad-faith violation of duty of fair 
representation ﬁserious misrepresentations that lack rational 
justification or are improperly motivatedﬂ). 
 The Charging Parties have not made such a showing. The 
Charging Parties™ claims regard
ing bad faith have no merit. 
With respect to whether the annual renewal requirement for 
objectors is discriminatory, the Charging Parties argue that this 
is the situation in that members do not have to annually renew 
their membership or dues-chec
koff authorizations. Respondent 
on brief submits that the duty of
 fair representation affords a 
union a wide range of reasonableness while it makes it clear 
that the right to resign is unfette
red; that a claim of inconsisten-
cy is not sufficient to make out a breach of the duty of fair rep-
resentation when dealing with 
different matters; that union 
membership/checkoff is not similarly situated to 
Beck
 objec-
tions when viewed ﬁin light of 
the factual and legal landscape,ﬂ 
Air Line Pilots v. O™Neill
, supra; that union membership is 
regulated by the Labor Manage
ment Reporting and Disclosure 
Act, which specifically forbids a union to summarily terminate 
an employee™s membership for any reason other than nonpay-
ment of dues, 29 U.S.C. § 411(
a)(5); that checkoff authoriza-
tion cards are expressly regulated by Section 302(c)(5) of the 
Labor Management Rela
tions Act, which specifically states the 
period for which a dues authoriza
tion may be treated as irrevo-
cable, 29 U.S.C. § 186(c)(5); that ﬁ[t]he union chooses to do 
exactly what Congress permits in
 Section 302(c)(4),ﬂ transcript 
page 63; that 
Beck
 objections are regulated by the duty of fair 
representation, which has, so far, been interpreted to allow 
unions to handle objections on an 
annual basis; that the union™s 
conduct has been fully consiste
nt with the governing law as 
articulated by the aut
horities responsible fo
r enforcing it; that 
any ﬁinconsistencyﬂ must, therefore, be attributed to the author-
                                                           
21 While the position of the General Counsel may not be binding on 
the Board, unless and until the Board 
finalizes its position with respect 
to the annual renewal requirement, th
e fact that the Board may not be 
bound by the position of the General 
Counsel in and of itself does not 
mean that a union acted in bad faith or arbitrarily. 
itative articulations of the law and not to the union; that the 
union™s policies regarding checko
ff authorization/membership 
versus nonmember objections are not
 inconsistent but are based 
on differences in the law and how these matters are regulated; 
and that the allegation of incons
istency is a red-herring and is 
not a basis to find a duty of fair representation breach. For the 
reasons given by Respondent, it 
has not been shown that Re-
spondent™s annual renewal requir
ement of objector status is 
discriminatory under the duty of
 fair representation standard. 
Before embarking on an analysis of whether the union™s an-
nual renewal requirement for objections is arbitrary, in light of 
all that has gone before, it appears that it is advisable to reiter-
ate this aspect of the duty of fair representation standard. As 
noted above, the United States Supreme Court in 
Air Line Pi-
lots Association, International v. O™Neill,
 499 U.S. 65, 67 
(1991) indicated: 
 We hold that the rule announced in 
Vaca v. Sipes
, 386 U.S. 
171 . . . (1967)Šthat a union breaches its duty of fair repre-
sentation if its actions are either ‚arbitrary, discriminatory, or 
in bad faith™Šapplies to all union activity, including contract 
negotiation. We further hold that a union™s actions 
are arbi-
trary only if, in light of the factual and legal landscape at the 
time of the union™s actions, the un
ion™s behavior is so far out-
side a ‚wide range of reasonableness,™
 Ford Motor Co. v. 
Huffman, 345 U.S. 330, 338 . . . (1953), 
as to be irrational
. [Emphasis added.][
22]  The Charging Parties argue that
 the union™s action requiring 
objectors to annually renew their objection is arbitrary since, as 
an administrative matter, it is easier for the union to accept one 
continuing objection and charge only reduced financial core 
fees than to send out multiple quarterly mailings and refund 
checks in exchange for an annual objection; that the arbitrary 
nature of the policy is made particularly apparent by the exist-
ence of a 30-day window period and the use of the employee™s 
hire date since, with respect to the former why couldn™t the 
window be 45, 60, 90, or 120 da
ys, and, with respect to the 
latter, the different hire dates of each employee must surely be 
a burden on the union (as well as employees) to coordinate all 
of these disparate renewal dates; that the choice of the hire date 
is arbitrary; that the Board in 
California Saw & Knife Works
, 320 NLRB 224 (1995), struck down a window period that lim-
ited employees™ objections to a 
single calendar month, regard-
less of when they resigned; and 
that the same rationale applies 
here. The Board at 236 in 
California Saw & Knife Works
, indi-cated that it agreed with the al
legation of General Counsel that 
the window period in that case viol
ated the Act as applied sole-
                                                           
22 As noted above, the Supreme Court at 45 and 46 in 
Marquez v. 
Screen Actors Guild, Inc.,
 subsequently indicated: 
[A] union™s actions breach the duty of fair representation ﬁon-
ly if [the union™s conduct] can be 
fairly characterized as so far 
outside a ‚wide range of reasonableness™ that it is wholly ‚irra-
tional™ or ‚arbitrary.™ 499 U.S. at 78 . . . (quoting 
Ford Motor Co. 
v. Huffman
, supra at 338 . . .). This ﬁwide range of reasonable-
nessﬂ gives the union room to ma
ke discretionary decisions and 
choices, even if those judgments are ultimately wrong. 
This slight change in the language, which was previously utilized by 
the Court at one point in 
Air Line Pilots
, does not alter the standard. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 536 
ly to employees who resigned their membership following the 
expiration of the window period in that proceeding. There is no 
such allegation in this proceedin
g. Indeed, there is no showing 
that this is the case in the instant proceeding. With respect to 
the remaining arguments of the Charging Parties on brief re-
garding whether the union™s procedure is arbitrary, while the 
Charging Parties may think that there are better approaches, 
this amounts to nothing more than an attempt to substitute 
judgment and does not demonstr
ate that the union has acted 
arbitrarily, breaching of the duty of fair representation. 
With respect to whether it ac
tions are arbitrary, Respondent 
on brief submits that the Charging Parties™ burden of sending a 
letter annually at a date that ha
s been clearly identified is mini-
mal, if not inconsequential; that the renewal date is linked to 
the employee™s hiring anniversary date, which is a reasonable 
time-frame; that the annual re
newal requirement has been up-
held by several Federal courts thus precluding any finding of 
arbitrariness; that Respondent acted in reliance upon existing 
authority; that while General 
Counsel no longer adheres to its 
original and longstanding position approving a procedure re-
quiring nonmembers to file new objections each year, Re-
spondent™s reliance on prior decisions and other precedent can-
not be viewed as arbitrary 
conduct, at least not until the 
BoardŠas opposed to the General CounselŠhas ruled on this 
issue; that by providing for 
an annual objection, the union™s 
procedure gives the union reasonable assurance that only em-
ployees who object will be entitled to pay a reduced agency fee; 
that because annually Responden
t sends out information such 
as audits and reports, the char
geable versus nonchargeable data 
changes each year, and the obje
ctor is giving up important 
rights, Respondent believes that 
it is appropriate to ask an ob-
jector to bear this in mind an
d annualize his or
 her objections; 
that the union provides advanced reduction payments on a quar-
terly basis to those objectors 
whose employers withhold the 
union security fee at the full amount of regular dues, and the 
renewal requirement provides so
me assurance to the union to 
be certain it is not paying amount
s to persons who are no longer 
employed within covered bargaining units, whether such per-
sons leave employment due to a 
plant closure, layoff, retire-
ment, or resignation; that surely 
it is not irrational for the union 
to seek to avoid making advanc
ed reduction payments to per-
sons who no longer are subject 
to union security fee withhold-
ing; and that Respondent™s annu
al renewal requirement is law-
ful since it serves legitimate purposes. 
For the reasons given above, 
the Respondent has shown that 
it has legitimate justifications 
for its annual renewal require-
ment. As already noted, General 
Counsel agrees. With respect 
to the burden on the Charging Parties, the burden of an annual 
renewal requirement has been de
scribed as minimal, and as 
slight as in the cost of mailing a 
letter or postcard every year to 
the union and keeping themselves aware of when they have to 
do that.23 The Seventh Circuit Court of Appeals at 1116 in 
                                                           
23 The Charging Parties who testified herein indicate that they send 
their annual renewal notice to the union by certified mail. There is no 
requirement that the annual renewal be forwarded to the Union by 
certified mail. Indeed, such a requirement was found to be unlawful in 

California Saw & Knife Works
. This approach is voluntary on the part 
Nielsen in addressing the window period indicated that ﬁ[l]ife is 
full of deadlines and we see not
hing particularly onerous about 
this one.ﬂ The only burden is fo
r the objector to annually renew 
in writing his or her objection within a 30-day period which is 
linked to his or her hire date
. If the objector does not annually 
renew his objector status there 
is a consequence.
 But technical-
ly the consequence is not part of the burden in that if the objec-
tor complies and submits to the union his annual objection, 
there is no consequence. The union controls the action which 
imposes the burdenŠthe annual
 renewal requirement. The 
objector controls whether or not there is a consequence. 
As noted above, the Charging Pa
rties attorneys at one point 
in their brief indicate that, as
 an alternative to Respondent™s 
procedure, the Union ﬁcould simp
ly send a letter to the small 
number of objectors (estimated
 to be 300 by the union™s wit-
ness, TR 64) asking them to veri
fy their status as active work-
ers instead of being ‚retired, resigned, or laid off,™ﬁ (Charging 
Parties™ brief, pages 23 and 24)
 Apparently Charging Parties™ 
attorneys do not view the physical writing of a letter or the 
physical filling out of a form 
by the Charging Parties and mail-
ing it to the Union to be a burden since this is what they are 
recommending as an alternative. 
That being the case, apparent-
ly the Charging Parties™ attorneys are arguing that the burden 
on the Charging Parties is limited to keeping track of their hire 
date and a 30-day period linked to
 the hire date. As one ages, 
one tends to want to forget his or her birth date, which at a cer-
tain stage of life is just a remi
nder of how old one is. But if one 
were to be rewarded monetarily for remembering the date, then 
there would be an incentive not to
 forget. All things considered, 
it is no real burden to remember one™s hire date and a 30-day 
period linked to the hire date. The burden of writing and mail-
ing a one-line note is insignificant. It has not been shown ﬁin 
light of the factual and legal landscape at the time of the un-
ion™s actions, [that] the union™s 
behavior is so far outside a 
‚wide range of reasonableness,
™ Ford Motor Co. v. Huffman
, 345 U.S. 330, 338 . . . (1953), as to be irrational. [Emphasis 
added,] 
It has not been shown that Respondent in any way breached 
its duty of fair
 representation.24                                                                                              
of the Charging Parties. They did not show that there was any need for 
this approach. 24 Although it is not a consideration in determining whether the un-
ion here breached its duty of fair re
presentation, there are some practi-
cal problems with taking a continuing
 objection approach or variations 
thereof. One of the Charging Partie
s in one of the Administrative Law 
Judge decisions cited by the parties herein, 
Auto Workers
 Local #376 
(Colt™s Mfg. Co.)
, Case 34ŒCBŒ2631, JD(NY)-06-08 (2008), wanted 
his objection to be valid for 3 years.
 Such an objection would not be an 
annual renewal or a continuing objec
tion. If objectors can assert fixed 
periods for their objections, i.e., 2, 3, 4, or 5 years, or a number of 
months, or for the life of the current
 collective-bargaining agreement, it 
could become an administrative night
mare. Also, if objectors can have 
a continuing objection and if, as ruled by the Sixth Circuit regarding 
Michigan, unions are required to annually obtain consent from union 

members who do not object to political
 expenditures by the union, does 
this give rise to a disparity? Additionally, although it is not an issue 
here, the fact that a United States Ci
rcuit Court of Appeals, utilizing the 
First Amendment requires a union 
in a non-NLRA case to accept con-
tinuing objections does not, in my opini
on, in and of itself mean that a 
 STEEL WORKERS 
(CEQUENT TOWING PRODUCTS
) 537
                                                                                             
union is acting arbitrarily when it co
ntinues its annual renewal require-
ment in NLRA situations where the 
duty of fair representation standard 
applies (instead of the First Amendment standard). The Federal courts 
which have ruled on annual renewal 
requirements indicate that the First 
Amendment standard is more rigorous (
Hudson™s requirements that the 
First Amendment infringement be minimized) than the duty of fair 
representation standard (that the acti
on not be arbitrary, discriminatory 
or taken in bad faith). That being the case, in my opinion, the fact that a 

union might, after a court ruling, acc
ept continuing objections under the 
RLA or in a public sector situation (both of which are subject to Consti-
tutional limitations) while continui
ng to require annual renewal under 
the NLRA, which is not subject to review under the First Amendment, 

would not in and of itself justify a finding of a breach of the duty of fair 
representation. A number of Federal 
courts have ruled in favor of un-
ions regarding annual renewal requirements. The First Amendment 
[Recommended Order for dismissal omitted from publica-
tion.] 
                                                                                             
standard and the duty of fair repr
esentation standards differ. Unless and 
until this matter is resolved, any pe
rceived inconsistency would not, in 
my opinion, justify a finding of a breach of the duty of fair representa-
tion standard. If a finding of arbitrary in a duty of fair representation 
case is based solely on the fact that
 the union also accepts continuing 
objections in a non-NLRA situation af
ter a court ruled against the union on First Amendment grounds, then, in
 effect, the First Amendment is 
being utilized improperly to decide the NLRA case. As mentioned 

above, one should also consider in the mix the fact that unions, at least 
in one state (Michigan) of a United 
States Circuit Court of Appeals™ 
jurisdiction, are required to obtain annually the authorization of mem-

bers, who have dues deductions, to expend funds on political matters. 
 